Exhibit 10.1

AMENDED AND RESTATED CREDIT AGREEMENT

among

QC HOLDINGS, INC.

and

THE LENDERS THAT ARE PARTIES HERETO

and

U.S. BANK NATIONAL ASSOCIATION, as Agent and Arranger

December 7, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE INTRODUCTION    1 ARTICLE I. DEFINITIONS    1

1.01

  Certain Definitions    1

1.02

  Certain Rules of Construction    18 ARTICLE II. THE CREDIT FACILITY    19

2.01

  Revolving Loans    19

2.02

  Swingline Loans    20

2.03

  Term Loan Commitments    23

2.04

  Borrowings.    24

2.05

  Prepayments and Conversions    25

2.06

  Loan Periods; Renewals    25

2.07

  Changes of Commitments    25

2.08

  Certain Notices    26

2.09

  Minimum Amounts    26

2.10

  Interest    26

2.11

  Fees    27

2.12

  Letters of Credit    27

2.13

  Payments Generally    31

2.14

  No Setoff or Deduction    31

2.15

  Payment on Non-Business Day    31

2.16

  Increase in Revolving Loan Commitments    31 ARTICLE III. YIELD PROTECTION;
ILLEGALITY; ETC.    32

3.01

  Additional Costs    32

3.02

  Illegality and Impossibility    33

3.03

  LIBOR Rate Indemnity    34

3.04

  Regulation D Compensation    34 ARTICLE IV. SECURITY    35

4.01

  Security    35

4.02

  Further Assurances    35

4.03

  Information Regarding Collateral    35 ARTICLE V. CONDITIONS TO LOANS    35

5.01

  Conditions for Initial Loans    35

5.02

  Further Conditions for Disbursement    37

 

i



--------------------------------------------------------------------------------

ARTICLE VI. REPRESENTATIONS AND WARRANTIES    38

6.01

  Corporate Existence and Power    38

6.02

  Corporate Authority    38

6.03

  Binding Effect    39

6.04

  Subsidiaries    39

6.05

  Litigation    39

6.06

  Financial Condition    39

6.07

  Use of Loans    39

6.08

  Consents, Etc    40

6.09

  Taxes    40

6.10

  Title to Properties    40

6.11

  Compliance with Governmental Regulations    40

6.12

  ERISA    40

6.13

  Environmental Matters    41

6.14

  Investment Company Act; Public Utility Holding Company Act    41

6.15

  Solvency    41

6.16

  Disclosure    41

6.17

  Intellectual Properties; Licenses    42

6.18

  Prior Agreements    42 ARTICLE VII. COVENANTS    42

7.01

  Affirmative Covenants    42

7.02

  Negative Covenants    47 ARTICLE VIII. DEFAULT    53

8.01

  Events of Default    53

8.02

  Remedies    55 ARTICLE IX. AGENCY PROVISIONS    56

9.01

  Appointment of Agent    56

9.02

  Powers    56

9.03

  General Immunity of Agent    56

9.04

  No Responsibility for Loans, Recitals, etc    56

9.05

  Actions on Instructions of Required Lenders    56

9.06

  Employment of Agents and Counsel    57

9.07

  Reliance on Documents; Counsel    57

9.08

  Agent’s Reimbursement and Indemnification Rights    57

9.09

  Rights as a Lender    57

9.10

  Independent Credit Decisions    57

9.11

  Successor Agents    57

9.12

  Notification of Lenders    58

9.13

  No Knowledge of Default    58

9.14

  Agent May File Proofs of Claim    58

 

ii



--------------------------------------------------------------------------------

9.15

  Collateral Matters    59 ARTICLE X. PAYMENT CONVENTIONS    60

10.01

  Pro Rata Payments    60

10.02

  Intraday Funding    61

10.03

  Deficiency Advances; Failure to Purchase Participations    61 ARTICLE XI.
MISCELLANEOUS    62

11.01

  Amendments and Waivers    62

11.02

  Notices    62

11.03

  No Waiver By Conduct; Remedies Cumulative    63

11.04

  Reliance on and Survival of Various Provisions    63

11.05

  Expenses; Indemnification    63

11.06

  Successors and Assigns    64

11.07

  Assignments and Participations    64

11.08

  Disclosure of Information    66

11.09

  Counterparts; Facsimile Signatures    67

11.10

  Governing Law    67

11.11

  Table of Contents and Headings    67

11.12

  Construction of Certain Provisions    67

11.13

  Integration and Severability    68

11.14

  Independence of Covenants    68

11.15

  Interest Rate Limitation    68

11.16

  Limitation of Liability    68

11.17

  Electronic Communication    69

11.18

  USA Patriot Act Notice    69

11.19

  WAIVER OF JURY TRIAL    69

11.20

  NO ORAL AGREEMENTS    70

SCHEDULES

 

Schedule 2.01   Revolving Loan Commitments    Schedule 2.03   Term Loan
Commitments    Schedule 4.03   Collateral Information    Schedule 6.04  
Subsidiaries    Schedule 6.05   Litigation    Schedule 6.06   Financial
Condition    Schedule 6.13   Environmental Matters    Schedule 7.02(e)  
Existing Liens    Schedule 7.02(l)   Indebtedness   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

A    Form of Revolving Note B    Form of Swingline Note C    Form of Term Note D
   Form of Subsidiary Guaranty E    Form of Subsidiary Security Agreement F   
Form of Notice of Borrowing G    Form of Assignment and Acceptance H    Form of
Compliance Certificate I    Form of Borrowing Base Certificate

 

iv



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
December 7, 2007, is by and among QC HOLDINGS, INC., a Kansas corporation (the
“Borrower”), the Lenders that are parties hereto (being hereinafter referred to
individually as a “Lender” or collectively as the “Lenders”), and U.S. BANK
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”).

INTRODUCTION

A. The Borrower, certain banks party thereto and the Agent previously entered
into a Credit Agreement dated January 19, 2006 (the “Prior Credit Agreement”)
pursuant to which the Lenders committed to make revolving loans to the Borrower
in an aggregate amount up to $45,000,000.

B. The Borrower, the Lenders and the Agent enter into this Agreement for the
purpose of amending and restating the Prior Credit Agreement and to set forth
the terms and conditions pursuant to which the Borrower may obtain revolving
credit (which includes provisions permitting the issuance of letters of credit),
Swingline and term loan facilities.

Now, therefore, the parties agree as follows:

ARTICLE I. DEFINITIONS

1.01 Certain Definitions. In addition to the terms defined elsewhere in this
Agreement, when used in this Agreement, the following capitalized terms shall
have the following meanings:

“Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (ii) assets of another Person which
constitute a material part of the assets of such Person or of a line or lines of
business conducted by such Person.

“Adjusted LIBOR Rate” means, for any Loan Period and the applicable LIBOR Rate
Loan, the per annum rate of interest equal to the sum of (a) the Applicable
Margin plus (b) the LIBOR Rate for such Loan Period.

“Affiliate” means, when used with respect to any Person, any other Person which,
directly or indirectly, controls or is controlled by or is under common control
with such Person. For purposes of this Agreement, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), with respect to any Person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agent” means U.S. Bank in its capacity as administrative agent and collateral
agent for the Lenders, and any successor thereto appointed pursuant to
Section 9.11.



--------------------------------------------------------------------------------

“Agent Fee Letter” means the letter agreement by and between Borrower and Agent
referenced as “Fee Letter” dated December 6, 2007.

“Agreement” means this Amended and Restated Credit Agreement, as amended,
supplemented or restated from time to time.

“Applicable Margin” means that percent per annum set forth below, which shall be
based upon the consolidated Leverage Ratio of the Borrower for the four (4) full
consecutive fiscal quarters of Borrower and its Subsidiaries, taken together as
one accounting period, immediately preceding a Determination Date (as defined
below) as specified below:

 

Tier  

Leverage Ratio

  Applicable Margin       Base Rate
Loans     LIBOR Rate
Loans     Non-Use Fee
Percentage   1   Less than 1.25 to 1   0.00 %   2.00 %   0.250 % 2   Greater
than or equal to 1.25 to 1 but less than 1.75 to 1   0.50 %   2.50 %   0.375 % 3
  Greater than or equal to 1.75   1.00 %   3.00 %   0.375 %

The Applicable Margin shall be determined as of the last day of each fiscal
quarter of the Borrower (each, a “Determination Date”). Any change in the
Applicable Margin following each Determination Date shall be determined based on
the computations set forth in the certificate furnished to Agent pursuant to
Section 7.01(d)(ii) and (iii) of this Agreement, subject to review and approval
of such computations by the Agent, and shall be effective commencing on the
fifth (5th) Business Day following the date such certificate is received until
the fifth (5th) Business Day following the date on which a new certificate is
delivered or is required to be delivered, whichever shall first occur; provided,
however, that if Borrower shall fail to deliver any such certificate within the
time period required by Section 7.01(d)(ii) or (iii) then the Applicable Margin
shall be at the highest rates specified in the foregoing grid from the date such
certificate was due until the appropriate certificate is so delivered.
Notwithstanding the foregoing, during the period commencing on the Closing Date
and ending on the fifth (5th) Business Day following the date on which the
certificate (required by Section 7.01(d)(ii)) containing financial computations
for the March 31 determination date is due, the Applicable Margin for each Base
Rate Loan, each LIBOR Rate Loan, and the Applicable Non-Use Fee Percentage shall
be determined in accordance with Tier 3 above.

“Applicable Non-Use Fee Percentage” means the percentage referenced in the
definition of “Applicable Margin” as the “Non-Use Fee Percentage”.

“Applicable Rate” means, with respect to any Loans, the Base Rate or the
Adjusted LIBOR Rate, as applicable, as in effect from time to time.

 

2



--------------------------------------------------------------------------------

“Applicable Revolving Commitment Percentage” means, for each Lender, the
Revolving Loan percentage from time to time specified for that Lender in
Schedule 2.01 attached hereto, as amended from time to time.

“Applicable Term Loan Commitment Percentage” means, for each Term Loan Lender, a
fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is, prior to funding of the Term Loan, such Lender’s Term
Loan Committed Amount, and after funding of the Term Loan, is the principal
amount of such Lender’s Term Loan, and the denominator of which is, prior to
funding of the Term Loan, the aggregate principal amount of the Term Loan
Commitments, and after funding of the Term Loan, the then outstanding principal
balance of the Term Loan. The initial Applicable Term Loan Commitment
Percentages are set out in Schedule 2.03.

“Applications and Agreements for Letters of Credit” means, collectively, the
Applications and Agreements for Letters of Credit, or similar documentation,
executed by Borrower from time to time and delivered to the Issuing Lender to
support the issuance of Letters of Credit.

“Arranger” means U.S. Bank.

“Assignment and Acceptance” shall have the meaning such term is given in
Section 11.07(a) of this Agreement.

“Base Rate” means the per annum rate of interest equal to the Floating Index
from time to time plus the Applicable Margin, which Base Rate shall change
simultaneously with any change in the Floating Index.

“Base Rate Loan” means any Loan which bears interest at or by reference to the
Base Rate.

“Borrowing Base” means the sum of (i) 100% of Cash Holdings and (ii) 80% of
Eligible Loan Receivables.

“Borrowing Base Certificate” means a Borrowing Base Certificate substantially in
the form of Exhibit G hereto.

“Business Day” means a day other than a Saturday, Sunday or other day on which
the Agent is not open to the public for carrying on substantially all of its
banking functions; provided, however, that, for purposes of determining the
LIBOR Rate or an applicable Loan Period for a LIBOR Rate Loan, references to
Business Day shall include only those days on which dealings in Dollar deposits
are carried out by U.S. financial institutions in the London, England interbank
market.

“Capital Expenditures” means any expenditure to acquire or improve capital
assets that is required to be capitalized pursuant to GAAP, including, without
limitation, Capital Leases.

“Capital Lease” of any Person means any lease of property which, in accordance
with GAAP, is required to be capitalized on the books of such Person.

 

3



--------------------------------------------------------------------------------

“Cash Equivalents” means, as to any Person:

(a) Obligations issued, sponsored, or guaranteed by the U.S. Government or any
of its agencies, including, but not limited to, bills, notes, bonds, and
debentures;

(b) Fixed, floating or variable rate obligations of domestic or foreign banks
their branches, and bank holding companies including, but not limited to,
commercial paper, certificates of deposit, time deposits, notes and bonds;

(c) Investment of money in an investment company organized under the Investment
Company Act of 1940, as amended, or in pooled accounts or funds offered through
mutual funds, investment advisors, banks and brokerage house which invests its
assets in obligations of the type described in (a) through (c) above including,
but not be limited to, money market funds or short-term and intermediate term
bond funds.

Notwithstanding the forgoing, Cash Equivalents shall be subject to the following
limitations: (i) all securities constituting Cash Equivalents shall have short
term ratings of at least A2/P2 and/or long term ratings at least equivalent to
investment grade (Baa), (ii) except for obligations issued by the U.S.
Government or its agencies and investments that can be liquidated within five
Business Days, no single security or group of securities from the same issuer
shall exceed $10,000,000 or 25% of all Cash Equivalents, (iii) a maximum of 50%
of Cash Equivalents may be invested in short term obligations rated A2/P2 at the
time of purchase with a maturity of 60 days or less, (iv) no security shall have
a maturity greater than one year and (v) all securities constituting Cash
Equivalents shall be denominated in the currency of the United States of
America.

“Cash Holdings” means the sum of (i) cash held in stores, (ii) cash in
depository accounts maintained with the Agent, (iii) cash in depository accounts
with financial institutions that have executed and delivered a Deposit Account
Control Agreement for the benefit of the Agent, (iv) the amount of items in
clearing with the Agent or any financial institution that is a party to a
Deposit Account Control Agreement, and (v) Cash Equivalents held with securities
intermediaries that have executed and delivered a Securities Account Control
Agreement for the benefit of the Agent, and (vi) cash in transit with armored
carriers.

“Cash Operating Expenses” means the sum of Regional Expenses and Corporate
Expenses, as each such item is shown on the financial statements of the
Borrower.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of such Person

 

4



--------------------------------------------------------------------------------

entitled to vote for members of the board of directors or equivalent governing
body of such Person on a fully-diluted based (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors) or

(c) any individual(s) or entity(s) acting in concert (but excluding any
individuals or entities acting in concert with Don Early) shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of such Person, or control over the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such individual(s) or entity(s) or group has the right
to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such securities;

provided, however, a Change of Control shall not be deemed to have occurred as a
result of any of the foregoing which arose solely as a result of the death of
Don Early and the subsequent disposition of equity securities owned by Don Early
at his death by any trust under which Don Early was the Grantor as long as the
purchaser of such equity securities shall not, after such purchase, own 50% or
more of the voting equity securities of such Person.

“Closing Date” means the date on which this Agreement has been executed by the
Borrower, the Lenders and the Agent and on which all conditions precedent to the
making of the initial extensions of credit hereunder have been satisfied.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations thereunder.

“Collateral” means all assets of the Borrower and its Subsidiaries identified in
the Security Agreement, the Pledge Agreement, the Subsidiary Security
Agreement(s), and any other security document delivered pursuant to this
Agreement.

 

5



--------------------------------------------------------------------------------

“Commitment” means, collectively, the Revolving Loan Commitments and the Term
Loan Commitments.

“Consolidated” or “consolidated” means, when used with reference to any
financial term in this Agreement, the aggregate for the Borrower and its
Subsidiaries of the amounts signified by such term for all such Persons
determined on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income during such period, plus (b) to the extent deducted in determining such
Consolidated Net Income, the sum of (i) Consolidated Interest Expense during
such period, plus (ii) all provisions for any federal, state, local and/or
foreign income taxes made by the Borrower and its Subsidiaries during such
period (whether paid, accrued or deferred), plus (iii) all depreciation and
amortization expenses of the Borrower and its Subsidiaries during such period,
plus (iv) any non-recurring losses approved by the Agent and any extraordinary
losses for such period, plus (v) any losses from the sale or other disposition
of Property other than in the ordinary course of business during such period,
plus (vi) the decrease, if any, during the subject period in the Rate Hedging
Termination Value under any Hedge Agreement to which such Person is a party to
the extent such Rate Hedging Termination Value is owed or would be owed by such
Person, plus (vii) the aggregate actual out of pocket transaction fees and
expenses incurred in connection with a Permitted Acquisition to the extent not
capitalized by the Borrower and in any event, such aggregate amount not to
exceed the greater of $50,000 or 5% of the purchase price of the acquired
business or assets in the Permitted Acquisition, but not to exceed $250,000,
plus (viii) non-cash charges related to equity based compensation of employees
or directors, minus (c) to the extent added in determining such Consolidated Net
Income, the sum of (i) any non-recurring gains approved by the Agent and any
extraordinary gains during such period, minus (ii) the increase, if any, during
the subject period in the Rate Hedging Termination Value under any Hedge
Agreement to which such Person is a party to the extent such Rate Hedging
Termination Value is owed or would be owed to such Person, plus (iii) any gains
from the sale or other disposition of Property other than in the ordinary course
of business during such period, all determined on a Consolidated basis in
accordance with GAAP. Such Consolidated EBITDA may be adjusted for any Permitted
Acquisition occurring after the Closing Date using the actual trailing twelve
(12) month Consolidated EBITDA of the acquired entity, as reviewed and approved
by the Agent.

“Consolidated Excess Cash Flow” means the difference between (a) Consolidated
EBITDA during such period (excluding that portion of any pro forma trailing
twelve-month Consolidated EBITDA adjustment, if any, for any Permitted
Acquisition related to any period prior to the consummation of such Permitted
Acquisition), plus (b) decreases in Working Capital, minus (c) the sum of
(i) the aggregate amount of all principal payments, whether scheduled payments,
mandatory prepayments (excluding Consolidated Excess Cash Flow payments from
prior year) or voluntary prepayments, paid by the Borrower and the Subsidiaries
on all debt during such period (including the principal portion of payments in
respect of Capitalized Leases but, excluding principal payments on the Revolving
Loans except in connection with a permanent reduction in the Revolving Loan
Commitment), (ii) all obligations for interest paid by the Borrower and the
Subsidiaries or due in cash during such period (including, without limitation,
the capitalized interest portion of Capitalized Lease obligations paid or due in
cash and the interest portion of any deferred payment obligation paid or due in

 

6



--------------------------------------------------------------------------------

cash during such period), (iii) all capital expenditures made by the Borrower
and the Subsidiaries during such period (net of any debt incurred by the
Borrower or any such Subsidiary to finance such capital expenditure); (iv) all
Federal, state, local or foreign income taxes paid or payable by the Borrower
and the Subsidiaries in cash during such period; and (v) increases in Working
Capital, all determined on a consolidated basis and in accordance with GAAP.

“Consolidated Net Income” of the Borrower means, for any period, the
consolidated net income of the Borrower and its Subsidiaries determined in
accordance with GAAP, but not including in the computation thereof the amounts
(including related expenses and any tax effect related thereto) resulting from:
(a) any gains resulting from the revaluation of assets, (b) any gains resulting
from an acquisition by the Borrower or any of its Subsidiaries at a discount of
any debt of any Borrower or any of its Subsidiaries, (c) any earnings of any
Person acquired by the Borrower or any of its Subsidiaries through purchase,
merger or consolidation or otherwise for any time prior to the date of
acquisition, (d) any deferred credit representing the excess of equity in any
Subsidiary of the Borrower at the date of acquisition over the cost of the
investment in such Subsidiary, or (e) any net gain from the collection of life
insurance policies.

“Contingent Liabilities” of any Person means, as of any date, all obligations of
such Person or of others for which such Person is contingently liable, as
obligor, guarantor, surety or in any other capacity, or in respect of which
obligations such Person assures a creditor against loss or agrees to take any
action to prevent any such loss (other than endorsements of negotiable
instruments for collection in the ordinary course of business), including all
reimbursement obligations of such Person in respect of any letters of credit,
surety bonds or similar obligations and all obligations of such Person to
advance funds to, or to purchase assets, property or services from, any other
Person in order to maintain the financial condition of such other Person;
provided, Contingent Liabilities shall not include Third Party Guarantees.

“Current Maturities of Long-Term Debt” means, as of any determination date, the
aggregate amount of principal payments that were required to be paid during
twelve (12) months ending on the determination date on indebtedness (including
the principal portion of payments in respect of Capital Leases, but excluding
principal payments in respect of the Revolving Loans).

“Default” means any of the events or conditions described in Section 8.01, the
occurrence of which might become an Event of Default with notice or lapse of
time or both.

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Loans or Participations in the Letters of Credit required to be funded by it
hereunder within one Business Day of the date required by it hereunder, (ii) has
otherwise failed to pay over to the Agent or any other Lender any other amount
required to be funded by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Default Rate” means the rate per annum which is two percent (2%) per annum in
excess of the Base Rate, as adjusted from time to time.

 

7



--------------------------------------------------------------------------------

“Deposit Account Control Agreement” means any Deposit Account Control Agreement
required by Agent to perfect its security interest in cash deposits of the
Borrower or a Guarantor which are held in a financial institution other than
U.S. Bank.

“Distribution” means any declaration, payment or setting apart of any sum for
payment of any dividend (except a dividend payable in common stock of the
Borrower) on, or any distribution (except a distribution in common stock of the
Borrower) in respect of, any shares of capital stock of the Borrower.

“Dollars” and “$” means, the lawful money of the United States of America.

“Eligible Loan Receivable” means a loan which (i) arose in the ordinary course
of the payday lending, installment lending or the title loan and auto loan
finance business; (ii) is not more than ten (10) days past due; (iii) is not
subject to a claim or threat of a defense or set-off; (iv) is not due from a
debtor that is deceased or dissolved or which is subject to a bankruptcy,
insolvency, receivership or similar proceeding; (v) is not owed by an Affiliate;
(vi) is not unacceptable to the Agent in the exercise of its reasonable credit
judgment; and (vii) is subject to a first-perfected security interest held by
the Agent for the benefit of the Lenders; provided, however, any loan, or
portion of a loan, which is (x) a title loan that results in the total amount of
title loans exceeding ten percent (10%) of total loans, (y) an installment loan
originated in connection with the sale of an automobile through the Borrower’s
auto sales subsidiaries that results in the total amount of such loans exceeding
ten percent (10%) of total loans, or (z) the rollover of a previous loan and
results in the total amount of rollover loans exceeding thirty percent (30%) of
total loans, shall not constitute Eligible Loan Receivable.

“Environmental Laws” means any and all Governmental Regulations concerning the
protection of, or regulating the discharge of substances into, the environment,
including the Governmental Regulations specified in the definition of Hazardous
Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations thereunder.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person or any Subsidiary
of such Person, would be treated as a single employer under Section 414 of the
Code.

“Event of Default” means any of the events or conditions described in
Section 8.01.

“Federal Funds Rate” for any day means the per annum rate (rounded upwards, if
necessary, to the nearest one-hundredth of one percent (1/100%)) that is equal
to the average of the rates on reserves traded for overnight use among members
of the Federal Reserve System arranged by federal funds brokers, as published
for such day by the Federal Reserve Lender of New York, or, if such rate is not
published for any day, the average of the quotations for such rates received by
the Agent from three federal funds brokers of recognized standing selected by
the Agent in its discretion.

“First Closing Date” means January 19, 2006.

 

8



--------------------------------------------------------------------------------

“Fiscal Year” means the twelve (12) month fiscal period of Borrower and its
Subsidiaries which begins on January 1 of each calendar year and ends on
December 31 of the same calendar year.

“Fixed Charge Coverage Ratio” means, as of the date of determination, the ratio
of Operating Cash Flow to Fixed Charges, all such items being calculated for the
four (4) consecutive fiscal quarters of the Borrower ending on or immediately
prior to such date of determination.

“Fixed Charges” means, for the determination period, the sum of (i) Interest
Expense, (ii) Current Maturities of Long-Term Debt, and (iii) Operating Lease
Expense, all as determined on a Consolidated basis in accordance with GAAP.

“Floating Index” means, at any time, the higher of (i) the Prime Rate or
(ii) the Federal Funds Rate plus one-half of one percent (0.50%).

“Funding Date” means any Business Day designated by the Borrower as a day on
which (a) a Loan is to be made, (b) a Base Rate Loan is to be converted to a
LIBOR Rate Loan, or (c) a Loan Period is to be renewed or extended, each in
accordance with the terms and conditions of this Agreement.

“GAAP” means generally accepted accounting principles as set forth by governing
accounting authorities in the United States of America, such as the Financial
Accounting Standards Board and the Securities and Exchange Commission, as such
principles may change from time to time.

“Governmental Regulations” means any and all laws, statutes, ordinances, rules,
regulations, judgments, writs, injunctions, decrees, orders, awards and
standards, or any similar requirement, of the government of the United States or
any foreign government or any state, province, municipality or other political
subdivision thereof or therein or any court, agency, instrumentality, regulatory
authority or commission of any of the foregoing.

“Guarantor” means QC Financial Services, Inc., a Missouri corporation, QC
Properties, LLC, a Kansas limited liability company, QC Financial Services of
California, Inc., a California corporation, QC Advance, Inc., a Missouri
corporation, Cash Title Loans, Inc., a Missouri corporation, QC Financial
Services of Texas, Inc., a Kansas corporation, Express Check Advance of South
Carolina, LLC, a Tennessee limited liability company, QC Auto Services, Inc., a
Kansas corporation, and QC Loan Services, Inc., a Kansas corporation, QC
E-Services, Inc., a Kansas corporation, and any other Person that is now or
hereafter becomes a guarantor of some or all of the Borrower’s Obligations to
Agent and the Lenders.

“Guaranty” means (i) the Subsidiary Guaranty delivered by QC Financial Services,
Inc., a Missouri corporation, QC Properties, LLC, a Kansas limited liability
company, QC Financial Services of California, Inc., a California corporation, QC
Advance, Inc., a Missouri corporation, Cash Title Loans, Inc., a Missouri
corporation and QC Financial Services of Texas, Inc., a Kansas corporation to
Agent for the benefit of the Lenders on the First Closing Date, (ii) the
Subsidiary Guaranty delivered by Express Check Advance of South Carolina, LLC, a
Tennessee limited liability company, to Agent for the benefit of the Lenders on
December 1, 2006, (iii) the

 

9



--------------------------------------------------------------------------------

Subsidiary Guaranty delivered by QC Auto Services, Inc., a Kansas corporation
and QC Loan Services, Inc., a Kansas corporation, and QC E-Services, Inc., a
Kansas corporation, to Agent for the benefit of the Lender on the Closing Date,
and (iv) any other guaranty agreement delivered by a Person after the Closing
Date, pursuant to which such Guarantors guarantee payment and performance of the
Obligations, as amended, supplemented or restated from time to time.

“Hazardous Materials” means asbestos-containing materials, polychlorinated
biphenyls, urea formaldehyde products, radon, radioactive materials and any
“hazardous substance”, “hazardous waste”, “pollutant”, “toxic pollutant”, “oil”
or “contaminant” as used in, or defined pursuant to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
USC § 9601 et seq., and 40 CFR 302.1 et seq.; the Federal Clean Air Act, as
amended, 42 USC § 7401 et seq., and regulations thereunder; the Resource
Conservation and Recovery Act, 42 USC § 6901 et seq., as amended, and
regulations thereunder; the Federal Water Pollution Control Act, 33 USC § 1251
et seq., as amended, and regulations thereunder; 40 CFR § 116.1 et seq. and §
129.1 et seq.; and any other substance, waste, pollutant, contaminant or
material, including petroleum products and derivatives, the use, transport,
disposal, storage, treatment, recycling, handling, release, threatened release,
or emission of which is regulated or governed by any Environmental Laws.

“Hedge Agreement” means any agreement between Borrower and a Lender or any
Affiliate of a Lender now existing or hereafter entered into, which provides for
an interest rate or commodity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross-currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging Borrower’s exposure to fluctuations in interest rates,
currency valuations or commodity prices.

“Indebtedness” of any Person means, (a) all obligations of such Person for
borrowed money, (b) the principal components of all obligations of such Person
as lessee under any Capital Lease, (c) all obligations which are secured by any
Lien existing on any asset or property of such Person whether or not the
obligation secured thereby shall have been assumed by such Person, (d) the
unpaid purchase price for goods, property or services acquired by such Person,
except for trade accounts payable arising in the ordinary course of business,
(e) all obligations of such Person to purchase goods, property or services where
payment therefor is required regardless of whether delivery of such goods or
property or the performance of such services is ever made or tendered (generally
referred to as “take or pay contracts”), (f) all liabilities of such Person in
respect of unfunded benefit liabilities (determined in accordance with
Section 4001(a)(18) of ERISA) under any Plan of such Person or of any ERISA
Affiliate, (g) all obligations of such Person under any Hedge Agreement (valued
in an amount equal to the highest termination payment, if any, that would be
payable by such Person upon termination for any reason on the date of
determination), and (h) all Third-Party Guarantees of such Person.

“Interest Expense” means, for any period, all amounts recorded and deducted in
computing the Borrower’s Consolidated Net Income for such period in respect of
interest charges and expense (whether paid or accrued), including the interest
component payable with respect to any Capital Lease.

 

10



--------------------------------------------------------------------------------

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Borrower’s or a
Guarantor’s internal controls over financial reporting, in each case as
described in the Securities Laws.

“Investment” means any advance, loan, extension of credit or capital
contribution to, or any investment in the capital stock or other equity
interests, or debt securities or other obligations of, another Person.

“Issuing Lender” means U.S. Bank, as issuer of Letters of Credit issued under
Section 2.12.

“Lender” refers to any bank which is a signatory hereto, any bank which becomes
a party to this Agreement after the Closing Date in accordance with the
provisions of Section 11.07, and their respective successors and permitted
transferees and assigns, and includes each of the Revolving Lenders, the
Swingline Lender and the Term Loan Lenders.

“Letter of Credit” means a standby or commercial letter of credit issued by the
Issuing Lender pursuant to Section 2.12 for the account of the Borrower which
supports a financial undertaking of the Borrower or a Subsidiary in favor of a
Person advancing credit or securing an obligation on behalf of the Borrower.

“Letter of Credit Commitment” means, with respect to each Lender, the obligation
of such Lender to acquire Participations in respect of Letters of Credit and
Reimbursement Obligations up to an aggregate amount at any one time outstanding
not to exceed the amount for such Lender set forth on Schedule 2.01 attached
hereto. The total aggregate Letter of Credit Commitment of all Lenders as of the
Closing Date is $5,000,000.

“Letter of Credit Outstandings” means, as of any date of determination, the
aggregate amount available to be drawn under all Letters of Credit plus
Reimbursement Obligations then outstanding.

“Leverage Ratio” means the ratio of Total Consolidated Debt to Consolidated
EBITDA as determined on a particular determination date.

“LIBOR Rate” means for any LIBOR Rate Loan and each Loan Period, the LIBOR Rate
for the applicable Loan Period quoted by the Agent from Reuters Screen LIBOR01,
or any successor thereto (which shall be the LIBOR Rate in effect two
(2) Business Days prior to commencement of the advance), adjusted for any
reserve requirement and any subsequent costs arising from a change in government
regulation.

“LIBOR Rate Loan” means any Loan which bears interest at or by reference to the
Adjusted LIBOR Rate.

“Lien” means any pledge, assignment, hypothecation, mortgage, security interest,
deposit arrangement, conditional sale or title retention contract, sale and
leaseback transaction, financing statement filing, lease for security purposes,
subordination of any claim or right, or any other type of lien, charge,
encumbrance, preferential arrangement or other claim or right.

 

11



--------------------------------------------------------------------------------

“Loan” means a Base Rate Loan or a LIBOR Rate Loan, whether a Revolving Loan, a
Swingline Loan or a Term Loan, made by a Lender pursuant to this Agreement and
evidenced by a Note.

“Loan Documents” means this Agreement, the Notes, the Security Agreement, any
Guaranty, the Pledge Agreement, any Hedge Agreement, any Subsidiary Security
Agreement (as described in Section 7.01(g)), any Deposit Account Control
Agreement or Securities Account Control Agreement and all other agreements,
documents or instruments executed contemporaneously with the execution of this
Agreement or hereafter executed by or on behalf of the Borrower or the
Subsidiaries and delivered to the Agent or the Lenders in connection with this
Agreement.

“Loan Period” means, with respect to each LIBOR Rate Loan, the period commencing
on the Funding Date for such LIBOR Rate Loan and ending on the numerically
corresponding day one (1) month, two (2) months, three (3) months or six
(6) months thereafter, as specified by the Borrower in the Notice of Borrowing
submitted under Section 2.04; provided, however, that:

(a) if any Loan Period which would otherwise end on a day which is not a
Business Day, then the Loan Period shall end on the next succeeding Business Day
unless the next succeeding Business Day falls in another calendar month, in
which case such Loan Period shall end on the immediately preceding Business Day;

(b) if any Loan Period begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Loan Period), then the Loan Period shall end, subject
to clause (c) below, on the last Business Day of the calendar month at the end
of such Loan Period;

(c) any Loan Period which would otherwise end after the Termination Date shall
end on the Termination Date; and

(d) the interest rate applicable to any Loan Period shall apply from and include
the first day of such Loan Period to, but excluding, the last day of such Loan
Period.

“Loss Ratio” means, for the period of determination, the percentage of the
provision for losses to revenues, as each item is shown on the consolidated
income statement of the Borrower and its Subsidiaries, as determined in
accordance with GAAP.

“Mandatory Prepayment” means the obligation of the Borrower to apply the
following to the reduction of the outstanding principal amount of the Term
Loans:

(i) Fifty percent (50%) of Borrower’s Consolidated Excess Cash Flow if the
Borrower’s Leverage Ratio as of the last test date of the most recently
completed fiscal year is greater than or equal to 2.00x and twenty five percent
(25%) of Borrower’s Consolidated Excess Cash Flow if Borrower’s Leverage Ratio
as of the last test date of the most recently completed fiscal year is less than
2.00x and greater than or equal to 1.00x.

 

12



--------------------------------------------------------------------------------

(ii) One Hundred Percent (100%) of the Net Proceeds from the sale of Property to
the extent the aggregate amount of such Net Proceeds are not used within one
hundred eighty (180) days after receipt thereof by the Borrower or the
applicable Subsidiary, as the case may be, to purchase replacement assets, and

(iii) One Hundred Percent (100%) of the Net Proceeds received by the Borrower
from the issuance of any capital stock or other equity securities or from the
issuance of any subordinated debt subsequent to the Closing Date.

“Material Adverse Event” means any event, occurrence or state of facts which has
or could have a material adverse effect on the business, properties, assets,
operations, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries on a consolidated basis.

“Multi-Employer Plan” means any “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA or Section 414(f) of the Code.

“Net Proceeds” means cash payments received by Borrower or any Subsidiary from
(i) any public or private offering of any security (other than stock options or
restricted stock granted to employees, officers, directors or other parties
pursuant to a stock option or equity incentive plan or agreement), net of all
customary legal, accounting, banking and underwriting fees and expenses,
commissions or discounts and other issuance expenses incurred in connection
therewith and all taxes required to be paid as a result of such issuance or
(ii) the sale of Property (other than the sale of inventory or bad debt in the
ordinary course of business, but including the sale of stock or membership
interest of any Subsidiary) less expenses of the sale and taxes actually paid
due to such sale.

“Notes” means, collectively, the Revolving Loan Notes, the Swingline Note and
the Term Loan Notes.

“Notice of Borrowing” has the meaning given such term in Section 2.04(a).

“Obligations” means the principal of and interest on the Loans, Borrower’s
reimbursement obligations and amounts available to be drawn by Borrower with
respect to the Letters of Credit, and all other indebtedness, obligations and
liabilities of the Borrower to the Agent or the Lenders under, arising out of or
in connection with this Agreement or any other Loan Document (including
indemnities, fees and expenses), whether now existing or hereafter incurred,
direct or indirect, absolute or contingent, matured or unmatured, joint or
several, whether for principal, interest, reimbursement obligations, fees,
expenses or otherwise, and the due performance and compliance by the Borrower
with the terms and conditions of this Agreement and the other Loan Documents
including, without limitation, all obligations of the Borrower to a Lender under
any Hedge Agreement.

“Operating Cash Flow” means, for the determination period, the sum of
(i) Consolidated EBITDA, plus (ii) Operating Lease Expense, minus (iii) Capital
Expenditures, minus (iv) the aggregate amount of all federal, state, local
and/or foreign income taxes made by Borrower and its Subsidiaries, minus (v) the
value or amount of a Distribution, other than the Distribution made with the
proceeds of the Term Loans, all as determined on a Consolidated basis in
accordance with GAAP.

 

13



--------------------------------------------------------------------------------

“Operating Lease Expense” means payments under any leases other than Capital
Leases.

“Participation” means, with respect to any Lender (other than the Issuing
Lender) and a Letter of Credit, the extension of credit represented by the
participation of such Lender hereunder in the liability of the Issuing Lender in
respect of a Letter of Credit issued by the Issuing Lender in accordance with
the terms of Section 2.12.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Permitted Acquisition” means an Acquisition that satisfies each of the
following requirements: (i) the target Person is in the same line of business as
Borrower, (ii) the total consideration paid for any single Acquisition shall not
exceed $5,000,000, (iii) the aggregate consideration paid for all such
Acquisitions, from the Closing Date through the Termination Date does not exceed
$25,000,000, (iv) after giving effect to the Acquisition, the Borrower shall
have a minimum liquidity of not less than three months of Cash Operating
Expenses and the Leverage Ratio of the Borrower shall be 0.25x less than the
Leverage Ratio required pursuant to Section 7.02(c) of this Agreement, (v) if
the Acquisition takes the form of a merger, the Borrower or one of its
wholly-owned subsidiaries must be the surviving entity, (vi) the Acquisition
shall not create a Default or Event of Default under this Agreement, and
(vii) not later than five (5) Business Days prior to the consummation of the
proposed Acquisition, the Borrower shall have provided to the Agent pro forma
financial statements giving effect to the Acquisition which demonstrate
continued compliance with the financial covenants contained in this Agreement.

“Permitted Investments” means, with respect to any Person:

(a) Investments in Cash Equivalents;

(b) Investments in entities which, as of the Closing Date, are existing
Subsidiaries of the Borrower or one of its Subsidiaries;

(c) existing Investments as of the Closing Date, and any renewals, refinancings
or extensions of such existing Investments, in partnerships, joint ventures or
limited liability companies in which the Borrower or one of its Subsidiaries has
less than a majority ownership or other equity interest;

(d) travel or relocation advances or loans extended to officers and employees in
the ordinary course of business of the Borrower or a Subsidiary, not to exceed
$250,000 in the aggregate at any time;

(e) Investments in entities which, after the Closing Date, become Subsidiaries
of the Borrower or any Subsidiary of the Borrower in compliance with
Section 7.02(f);

(f) the purchase of life insurance policies upon the lives of key employees or
directors; and

 

14



--------------------------------------------------------------------------------

(g) other Investments not to exceed $500,000 in the aggregate at any one time
outstanding on a consolidated basis at any time after the Closing Date.

“Permitted Liens” means the Liens permitted by Section 7.02(e).

“Person” or “person” includes an individual, a corporation, a limited liability
company, an association, a partnership, a trust or estate, a joint stock
company, an unincorporated organization, a joint venture, a trade or business
(whether or not incorporated), a government (foreign or domestic) and any agency
or political subdivision thereof, or any other entity.

“Plan” means, with respect to any Person, any pension plan (other than a
Multi-Employer Plan) subject to Title IV of ERISA or to the minimum funding
standards of Section 412 of the Code which has been established or maintained by
such Person, any subsidiary of such Person or any ERISA Affiliate, or by any
other Person if such Person, any subsidiary of such Person or any ERISA
Affiliate could have liability with respect to such pension plan.

“Pledge Agreement” means, collectively, the Pledge Agreement executed on the
First Closing Date by the Borrower in favor of Agent for the benefit of the
Lenders, as amended by a First Amendment to Pledge Agreement dated as of the
Closing Date and the Amended and Restated Pledge Agreement executed on the First
Closing Date by QC Financial Services, Inc. in favor of Agent for the benefit of
the Lenders, as amended by a First Amendment to Pledge Agreement dated
December 1, 2006 as each agreement is further amended, supplemented or restated
from time to time.

“Prime Rate” means the prime or base rate of interest as announced by Agent, as
in effect from time to time, which rate may not be the lowest rate charged by
said Agent to any of its customers, and which Prime Rate shall change
simultaneously with any change in such announced rate.

“Prohibited Transaction” means any transaction involving any Plan which is
proscribed by Section 406 of ERISA or Section 4975 of the Code.

“Property” means any kind of asset or property, whether real, personal or mixed,
tangible or intangible, in which Borrower or any of its Subsidiaries has an
interest of any type or right of possession.

“Rate Hedging Termination Value” means in respect of any Hedge Agreement, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedge Agreement, (a) for any date on or after the date such
Hedge Agreement has been closed out and a termination value determined in
accordance therewith, such termination value and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Hedge Agreement, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Hedge Agreement (which may include a Lender or any Affiliate of a Lender).

“Reimbursement Obligation” means at any time the obligation of the Borrower with
respect to any Letter of Credit to reimburse the Issuing Lender for amounts
theretofore paid by the Issuing Lender pursuant to a drawing under such Letter
of Credit.

 

15



--------------------------------------------------------------------------------

“Related Company Contingent Liabilities” means Contingent Liabilities of the
Borrower incurred with respect to payment and/or performance obligations of a
Subsidiary and Contingent Liabilities of a Subsidiary incurred with respect to
payment and/or performance obligations of another Subsidiary or the Borrower.

“Reportable Event” means a reportable event as described in Section 4043(b) of
ERISA including those events as to which the 30-day notice period is waived
under Part 2615 of the regulations promulgated by the PBGC under ERISA.

“Required Lenders” means, at any time, the Lenders owning at least a majority of
the aggregate outstanding Commitments, excluding the Commitments of any
Defaulting Lenders.

“Revolving Lender” means each Lender with a Revolving Loan Commitment, together
with its successors and permitted assigns. The initial Revolving Lenders are set
forth in Schedule 2.01.

“Revolving Loan Commitment” means, with respect to each Revolving Lender:
(i) the obligation of such Lender to make Revolving Loans to the Borrower under
this Agreement in an aggregate principal amount at any one time outstanding not
to exceed the amounts set forth for that Revolving Lender on Schedule 2.01
attached hereto, and (ii) the obligation of such Revolving Lender to purchase
Participations in Letter of Credit and Reimbursement Obligations in an aggregate
amount at any one time outstanding not to exceed the amount set forth for that
Lender on Schedule 2.01 attached hereto.

“Revolving Loans” has the meaning given such term in Section 2.01(a).

“Revolving Loan Note” means a Promissory Note, substantially in the form of
Exhibit A, given to evidence a Revolving Loan, as amended, restated, modified,
supplemented, extended, renewed or replaced.

“Securities Account Control Agreement” means any control agreement required by
the Agent to perfect its security interest in any securities account or
investment property of the Borrower or a Guarantor.

“Security Agreement” means the Security Agreement executed on the First Closing
Date by Borrower in favor of Agent for the benefit of the Lenders, as amended,
supplemented or restated from time to time.

“Security Laws” means the Securities Act of 1933, the Securities Exchange Act of
1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the
Securities Exchange Commission or the Public Company Accounting Oversight Board,
as each of the foregoing may be amended and in effect on any applicable date
hereunder.

“Solvent” means, with respect to any Person on a particular determination date,
that on such date (i) the fair value of the property of such Person is greater
than the total amount of debts and other liabilities, including, without
limitation, contingent and unliquidated liabilities, of such Person, (ii) such
Person is able to realize upon its assets and pay its debts and other
liabilities,

 

16



--------------------------------------------------------------------------------

contingent obligations and other commitments as they mature in the normal course
of business, (iii) such Person does not intend to, and does not believe that it
will, incur debts or other liabilities beyond such Person’s ability to pay as
such debts and other liabilities mature or become due, and (iv) such Person is
not engaged in a business or a transaction for which such Person’s property
would constitute unreasonably small capital.

“Subsidiary” of any Person means any other Person (whether now existing or
hereafter organized or acquired) in which at least a majority of the securities
or other ownership interests of each class having ordinary voting power or
analogous rights of such other Person are owned (other than securities or other
ownership interests which at the time as of which any determination is being
made, are owned or have such power or right only by reason of the happening of a
contingency), beneficially and of record, by such Person or by one or more of
the other Subsidiaries of such Person or by any combination thereof. Unless the
context otherwise provides, “Subsidiary” means a Subsidiary of Borrower.

“Subsidiary Security Agreement” means (i) the Subsidiary Security Agreement
delivered on the First Closing Date by the initial Guarantors to the Agent for
the benefit of the Lenders, (ii) the Subsidiary Security Agreement delivered on
December 1, 2006 by Express Check Advance of South Carolina, LLC to the Agent
for the benefit of the Lenders, (iii) the Subsidiary Security Agreement
delivered on the Closing Date by QC Auto Services, Inc., QC Loan Services, Inc.
and QC E-Services, Inc. for the benefit of the Lenders and (iv) any Subsidiary
Security Agreement delivered after the Closing Date by a new Subsidiary pursuant
to this Agreement.

“Swingline Lender” means U.S. Bank.

“Swingline Loan” has the meaning given such term in Section 2.02(a).

“Swingline Note” means a Promissory Note, substantially in the form of
Exhibit B, given to evidence a Swingline Loan, as amended, restated, modified,
supplemented, extended, renewed or replaced.

“Swingline Sublimit” means $5,000,000.

“Term Loan” has the meaning given such term in Section 2.03(a).

“Term Loan Commitment” means, for each Term Loan Lender, the commitment of such
Lender to make a portion of the Term Loan hereunder; provided that, at any time
after funding of the Term Loan, determinations of “Required Lenders” and shall
be based on the then outstanding principal balance of the Term Loan.

“Term Loan Committed Amount” means, for each Term Loan Lender, the amount of
such Lender’s Term Loan Commitment. The initial Term Loan Committed Amounts are
set out in Schedule 2.03.

“Term Loan Lender” means a Lender with a Term Loan Commitment, together with its
successors and permitted assigns. The initial Term Loan Lenders are identified
on the signature pages hereto.

 

17



--------------------------------------------------------------------------------

“Term Loan Note” means a Promissory Note, substantially in the form of Exhibit
C, given to evidence a Term Loan, as amended, restated, modified, supplemented,
extended, renewed or replaced.

“Termination Date” means the earlier to occur of (a) December 6, 2012, or
(b) the date on which the Commitments shall be terminated pursuant to
Section 2.07.

“Third Party Guarantee” means, with respect to any Person, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person in any manner,
whether directly or indirectly; and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation, provided, that the term Third
Party Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business (including, but not limited to, third-party bill
payment receipts and remittances, money-transfer services, or money-order sales)
or a Guaranty in favor of the Agent.

“Total Consolidated Debt” means all Indebtedness for borrowed money (including
obligations under this Agreement and the principal component of Capital Leases),
except: (i) loans between Borrower and its Subsidiaries which are Guarantors
hereunder, and (ii) Third-Party Guarantees issued by QC Financial Services of
Texas, Inc. as a credit service organization.

“Type of Loan” has the meaning given such term in Section 2.01(a).

“U.S. Bank” means U.S. Bank National Association.

“Working Capital” means current assets excluding cash less current liabilities,
as each such item is shown on the Consolidated balance sheet of Borrower and
determined in accordance with GAAP.

1.02 Certain Rules of Construction. For purposes of this Agreement:

(a) Certain References. The words “herein”, “hereof” and “hereunder”, and words
of similar import, refer to this Agreement as a whole and not to any particular
provision of this Agreement, and references to Articles, Sections, Exhibits or
Schedules, and similar references, are to Articles or Sections of, or Exhibits
or Schedules to, this Agreement unless otherwise specified.

(b) General Rules. Unless the context otherwise requires: (i) the singular
includes the plural, and vice versa; (ii) all definitions and references to an
agreement, instrument or document shall mean such agreement, instrument or
document together with all exhibits and schedules thereto and any and all
amendments, supplements or modifications thereto as the same

 

18



--------------------------------------------------------------------------------

may be in effect at the time such definition or reference is applicable for any
purpose; (iii) all references to any party shall include such party’s successors
and permitted assigns; and (iv) the term “including” means including, without
limitation.

(c) Accounting Terms. All accounting terms used herein that are not expressly
defined in this Agreement shall have the meanings given to them in accordance
with GAAP, all computations made pursuant to this Agreement shall be made in
accordance with GAAP, except as otherwise expressly permitted or directed by
this Agreement, and all financial statements shall be prepared in accordance
with GAAP.

ARTICLE II. THE CREDIT FACILITY

2.01 Revolving Loans.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement, each
of the Revolving Lenders, severally and not jointly, agrees to make revolving
credit loans (“Revolving Loans”) to Borrower from time to time from and
including the Closing Date to but excluding the Termination Date on a pro rata
basis as to the total borrowings requested by Borrower based on such Revolving
Lender’s Applicable Revolving Commitment Percentage, up to, but not exceeding in
the aggregate principal amount at any one time outstanding, the amount of such
Lender’s Revolving Loan Commitment; provided, however, that no Revolving Lender
shall have any obligation to make a Revolving Loan if: (i) a Default or Event of
Default exists or would result from such Revolving Loan, (ii) the sum of
outstanding Revolving Loans made by the Revolving Lender plus the Revolving
Lender’s pro rata share of Letter of Credit Outstandings based on the Revolving
Lender’s Applicable Revolving Commitment Percentage would exceed that Revolving
Lender’s Revolving Loan Commitment, or (iii) the sum of outstanding Revolving
Loans made by all Revolving Lenders plus all Letter of Credit Outstandings and
Swingline Loans would exceed the lesser of (A) the aggregate Revolving
Commitments of all Revolving Lenders and (B) the Borrowing Base. Revolving Loans
may be outstanding as Base Rate Loans or LIBOR Rate Loans (each a “Type of
Loan”). Within the limits of the aggregate Revolving Loan Commitments and the
Borrowing Base and subject to the other terms and conditions of this Agreement,
the Revolving Loans may be borrowed, repaid and reborrowed by the Borrower, in
its discretion, from time to time prior to the Termination Date. Agent may, with
three (3) Business Days prior notice to or the consent of Borrower, make a
Revolving Loan to pay any interest due, any Reimbursement Obligations, or any
fees, cash or expenses due from Borrower to the Agent or the Revolving Lender
under this Agreement and such Revolving Loan will be deemed made by the
Revolving Lenders on a pro rata basis based on their Applicable Revolving Loan
Commitment Percentages.

(b) Principal Payments. Unless earlier payment is required under this Agreement,
the Revolving Loans shall be due and payable to the Revolving Lenders on the
Termination Date. If at any time the outstanding principal amount of Revolving
Loans made by a Revolving Lender plus that Revolving Lender’s pro rata share of
Letter of Credit Outstandings based on the Revolving Lender’s Applicable
Revolving Commitment Percentage shall exceed that Revolving Lender’s Revolving
Loan Commitment, the Borrower shall forthwith pay to the Agent for disbursement
to said Revolving Lender an amount not less than the amount of any such excess
for application to the outstanding principal amount of the Revolving Loans of
that

 

19



--------------------------------------------------------------------------------

Revolving Lender. If at any time the outstanding principal amount of Revolving
Loans made by all Revolving Lenders plus all Letter of Credit Outstandings
exceeds the lesser of (i) the aggregate Revolving Commitments of all Lenders and
(ii) the Borrowing Base, the Borrower shall forthwith pay to the Agent for
disbursement to the Revolving Lenders an amount not less than the amount of any
such excess for application to the outstanding principal amount of the Revolving
Loans of all Revolving Lenders; provided, however, insofar as any excess results
from the Agent reclassifying any Eligible Loan Receivable as ineligible under
the Borrowing Base based upon the exercise of the Agent’s reasonable credit
judgment (the amount of such excess attributable to such reclassification being
the “Reclassification Amount”), the Borrower shall pay the Reclassification
Amount to the Agent for disbursement to the Revolving Lenders not later than
fourteen (14) days after Borrower receives written notice from the Agent of such
reclassification and the Reclassification Amount. Each such payment shall be
applied first against Revolving Loans that are Base Rate Loans which are then
outstanding until payment in full thereof. If any such payment prepays Revolving
Loans that are the Base Rate Loans in full, the balance of such payment shall be
applied to any LIBOR Rate Loans which are then outstanding in the order in which
such LIBOR Rate Loans first become due.

(c) Revolving Notes. The Revolving Loan of each Revolving Lender to the Borrower
made pursuant to this Agreement shall be evidenced by a single promissory note
in favor of such Lender in the form of Exhibit A, dated the Closing Date, duly
completed and executed by the Borrower.

(d) Use of Proceeds. The Borrower shall use the proceeds of the Revolving Loans
for working capital purposes, to finance the costs of Capital Expenditures and
for its general corporate purposes, including the costs of a Permitted
Acquisition. The proceeds of the Revolving Loans shall not be advanced by the
Borrower to any Subsidiary which is not a Guarantor hereunder.

2.02 Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees, in reliance upon the agreements of the other Revolving
Lenders set forth herein, to make revolving credit loans (the “Swingline Loans”)
to Borrower from time to time on any Business Day from and including the Closing
Date, to, but excluding, the Termination Date in an aggregate amount not to
exceed at any time outstanding the Swingline Sublimit; provided, however, that
after giving effect to any Swingline Loan, that the Swingline Lender shall not
have any obligation to make a Swingline Loan if: (i) a Default or Event of
Default exists or would result from the making of such Swingline Loan, (ii) the
sum of outstanding Swingline Loans made by the Swingline Lender plus the
Swingline Lender’s pro rata share of Letter of Credit Outstandings and Revolving
Loans based on the Revolving Lender’s Applicable Revolving Commitment Percentage
would exceed that Revolving Lender’s Revolving Loan Commitment, or (iii) the sum
of outstanding Revolving Loans made by all Revolving Lenders plus all Letter of
Credit Outstandings and Swingline Loans would exceed the lesser of (A) the
aggregate Revolving Commitments of all Revolving Lenders and (B) the Borrowing
Base. Swingline Loans will be comprised solely of Base Rate Loans and may be
repaid and reborrowed in accordance with the provisions hereof. Immediately upon
the making of a Swingline Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swingline
Lender a participation interest in such Swingline Loan in an amount equal to the
product of such Lender’s Revolving Commitment Percentage thereof.

 

20



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swingline Loan request shall be made upon
Borrower’s irrevocable notice to the Swingline Lender and Agent, which may be
given by telephone. Each such notice must be received by the Swingline Lender
and Agent not later than 1:00 p.m. St. Louis time on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Swingline Lender and Agent of a written Notice of Borrowing, appropriately
completed and signed by an authorized officer of Borrower. Promptly after
receipt by the Swingline Lender of any telephonic notice, the Swingline Lender
will confirm with Agent (by telephone or in writing) that Agent has also
received the notice and, if not, the Swingline Lender will notify Agent (by
telephone or in writing) of the contents thereof. Unless the Swingline Lender
has received notice (by telephone or in writing) from Agent (including at the
request of any Revolving Lender) prior to 2:00 p.m. St. Louis time on the date
of the proposed Swingline borrowing (A) directing the Swingline Lender not to
make such Swingline Loan as a result of the limitations set forth in the proviso
to the first sentence of Section 2.02(a), or (B) that a Default or Event of
Default exists or would result from such Swingline Loan, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
St. Louis time on the borrowing date specified in such Swingline Loan notice of
Borrowing, make the amount of such Swingline Loan available to Borrower. The
Revolving Lenders agree that the Swingline Lender may agree to modify the
borrowing procedures used in connection with Swingline Loans in its discretion
and without affecting any of the obligations of Revolving Lenders hereunder
other than notifying Agent of a Swingline Loan Notice.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Lender make a
Base Rate Loan in an amount equal to such Revolving Lender’s Applicable
Revolving Loan Percentage of the amount of Swingline Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Notice of Borrowing for purposes hereof) and in accordance with the
requirements of Section 2.04, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Loan Commitments and the
conditions set forth in Section 5.02. The Swingline Lender shall furnish
Borrower with a copy of the applicable Notice of Borrowing promptly after
delivering such notice to Agent. Each Revolving Lender shall make an amount
equal to its Applicable Revolving Loan Percentage of the amount specified in
such Notice of Borrowing available to Agent in immediately available funds for
the account of the Swingline Lender at the Agent’s Office not later than 1:00
p.m. St. Louis time on the day specified in such Notice of Borrowing, whereupon,
subject to Section 2.02(c)(ii), each Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to Borrower in such
amount. Agent shall remit the funds so received to the Swingline Lender.

 

21



--------------------------------------------------------------------------------

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
borrowing of Revolving Loans in accordance with Section 2.02(c)(i), the request
for Base Rate Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swingline Loan and each
Revolving Lender’s payment to Agent for the account of the Swingline Lender
pursuant to Section 2.02(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Lender fails to make available to Agent for the account
of the Swingline Lender any amount required to be paid by such Revolving Lender
pursuant to the foregoing provisions of this Section 2.02(c) by the time
specified in Section 2.02(c)(i), the Swingline Lender shall be entitled to
recover from such Revolving Lender (acting through Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute a Revolving Loan made by such
Revolving Lender or funding of its risk participation in the relevant Swingline
Loan, as the case may be. A certificate of the Swingline Lender submitted to any
Revolving Lender (through Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s Commitment to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.02(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swingline Lender,
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.02(c) is subject to the conditions set forth in Section 5.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of Borrower to repay Swingline Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Commitment Percentage thereof in the
same funds as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline

 

22



--------------------------------------------------------------------------------

Lender under any of the circumstances, each Revolving Lender shall pay to the
Swingline Lender its Applicable Revolving Loan Percentage thereof on demand of
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Swingline Lender in accordance with
banking industry rules on interbank compensation, plus any administrative
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing. Agent will make such demand upon the request of
the Swingline Lender. The obligations of the Revolving Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of the Swingline Lender. The Swingline Lender shall be
responsible for invoicing Borrower for interest on the Swingline Loans. Until
each Revolving Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.02 to refinance such Revolving Lender’s Applicable Revolving Loan
Percentage of any Swingline Loan, interest in respect of such Applicable
Revolving Loan Percentage shall be solely for the account of the Swingline
Lender.

(f) Payments Directly to the Swingline Lender. Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

(g) Swingline Note. The Swingline Loan of the Swingline Lender to the Borrower
pursuant to this Agreement shall be evidenced by a single promissory note in the
form of Exhibit B, dated the Closing Date, duly completed and executed by the
Borrower.

(h) Use of Proceeds. The Borrower shall use the proceeds of the Swingline Loan
for the purposes set forth in Section 2.01(d).

2.03 Term Loan Commitments.

(a) Term Loans. On or before December 26, 2007, as requested by Borrower, each
of the Term Loan Lenders severally agrees to make its portion of a term loan, in
the amount of its respective Term Loan Committed Amount, to Borrower in a single
advance in an aggregate principal amount of Fifty Million Dollars ($50,000,000)
(the “Term Loan”). The Term Loan may consist of Base Rate Loans, LIBOR Rate
Loans or a combination thereto, as the Borrower may request. Amounts paid on the
Term Loan may not be reborrowed.

(b) The Term Loan shall, unless earlier repaid, be repaid in twenty
(20) scheduled installments. The first nineteen (19) scheduled installments will
be paid on the last day of each calendar quarter, as follows:

 

Payment Dates

   Amount per Payment

March 31, 2008 through December 31, 2008

   $ 1,000,000

March 31, 2009 through December 31, 2009

   $ 1,250,000

March 31, 2010 through December 31, 2010

   $ 1,500,000

March 31, 2011 through December 31, 2011

   $ 1,750,000

March 31, 2012 through September 30, 2012

   $ 2,000,000

 

23



--------------------------------------------------------------------------------

The twentieth and final installment in the amount of the remaining principal
balance shall be payable on the Termination Date.

(c) Mandatory Prepayment. In addition to the principal payments of the Term Loan
referenced in Section 2.03(b) above, for the ratable benefit of the Lenders
Borrower shall make payment to the Agent in the amount of the Mandatory
Prepayment, if any: (i) within one hundred twenty (120) days after the end of
each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2008, on account of Consolidated Excess Cash Flow (as described in
item (i) of the definition of the term “Mandatory Prepayment”), (ii) within one
hundred eighty (180) days after receipt of Net Proceeds on the account of the
sale of Property (as described in item (ii) of the definition of the term
“Mandatory Prepayment”) and (iii) within five (5) days of receipt of Net
Proceeds on the account of the issuance of stock or subordinated debt (as
described in item (iii) of the definition of the term “Mandatory Prepayment”).
Each Mandatory Prepayment shall be applied to the Term Loan and will reduce
future principal payments due under the Term Loan in the inverse order of their
maturities. Each scheduled payment under Section 2.03(b) and each payment under
this Section 2.03(c) shall permanently reduce the Term Loan Commitment and each
Term Loan Lender’s Term Loan Committed Amount.

(d) Term Notes. The Term Loan of each Term Loan Lender to the Borrower made
pursuant to this Agreement shall be evidenced by a single promissory note in
favor of such Term Loan Lender in the form of Exhibit C, dated the Closing Date,
duly completed and executed by the Borrower.

(e) Use of Proceeds. The Borrower shall use the proceeds of the Term Loans for
the payment of a special cash dividend on the Borrower’s common stock and to pay
fees related to this Agreement.

2.04 Borrowings.

(a) Loans and Letters of Credit. In order to obtain a Loan or Letter of Credit,
the Borrower shall give Agent written (which may be a telecopy as provided in
Subsection 11.02) or telephone notice (each telephone notice to be promptly
confirmed in writing if required by Agent) of each borrowing or request for
Letter of Credit to be made hereunder as provided in Sections 2.08 or 2.12. Each
such notice shall be in the form of a “Notice of Borrowing” in substantially the
form of Exhibit F hereto, specifying therein (i) the requested date of the
proposed Loan (or in the case of a Letter of Credit, the proposed date of the
Letter of Credit and the other terms and conditions relating to such Letter of
Credit, which shall be as agreed upon by the Issuing Lender and the Borrower),
(ii) whether the Loan is a Revolving Loan or a Swingline Loan, (iii) the
aggregate amount of the proposed Loan (or where applicable Letter of Credit),
and (iv) in the case of a LIBOR Rate Loan, the Loan Period therefor, or in the
case of a Letter of Credit, the expiry date therefor and the proposed
beneficiary. Not later than 3:00 p.m. St. Louis time on the date of such Loan,
the Agent shall, subject to the conditions of this Agreement, make the amount of
the Loan to be made by the Lenders on such day available to the Borrower in
immediately available funds, by crediting an account of the Borrower designated
by the Borrower and maintained with Agent.

 

24



--------------------------------------------------------------------------------

2.05 Prepayments and Conversions. Subject to Section 3.03 hereof with respect to
LIBOR Rate Loans, the Borrower shall have the right to make prepayments of
principal on any Loan, in whole or in part, without payment of any penalty or
premium, or to convert one Type of Loan into another Type of Loan (provided,
Swingline Loans shall be Base Rate Loans only), at any time or from time to
time; provided, however, that each partial prepayment, which is not a Mandatory
Prepayment, shall be in an amount of at least $500,000, and if greater than
$500,000, an integral multiple of $100,000. The Borrower shall make Mandatory
Prepayments from Net Proceeds in accordance with Section 2.03(c). Mandatory
Prepayments shall be applied first to the Term Loan to repay Base Rate Loans
first and then to LIBOR Rate Loans; provided, however, any Mandatory Prepayment
to be applied to a LIBOR Rate Loan may be held in a deposit account by Agent
until the end of the Loan Period for such LIBOR Rate Loan and applied to repay
the LIBOR Rate Loan on such date. The Borrower shall give the Agent notice of
each such prepayment or conversion as provided in Section 2.08. The Borrower
shall not have the right to convert one Type of Loan into another Type of Loan
during the continuance of an Event of Default.

2.06 Loan Periods; Renewals.

(a) In the case of each LIBOR Rate Loan, the Borrower shall select a Loan Period
of any duration in accordance with the definition of Loan Period in
Section 1.01.

(b) Provided that no Event of Default has occurred and is continuing, upon
notice to the Agent as provided in Section 2.08, the Borrower may renew any
LIBOR Rate Loan on the last day of the Loan Period therefor as the same Type of
Loan with a Loan Period of the same or different duration in accordance with the
limitations provided in the definition of Loan Period in Section 1.01. If the
Borrower shall fail to give notice to the Agent of such a renewal or, if an
Event of Default has occurred and is continuing, such LIBOR Rate Loan shall
automatically become, as of the last day of the then current Loan Period, a Base
Rate Loan maturing on the Termination Date.

2.07 Changes of Commitments. The Borrower shall have the right to reduce or
terminate the amount of unused Commitments for Loans at any time or from time to
time; provided, however, that: (a) the Borrower shall give written notice of
each such reduction or termination to the Agent as provided in Section 2.08;
(b) each partial reduction shall be in an aggregate amount at least equal to
$1,000,000, and if greater than $1,000,000, an integral multiple of $500,000;
(c) each reduction and termination shall be applied to the Commitments of the
Lenders pro rata according to the amounts of their Applicable Revolving
Commitment Percentages; provided, however, that in no event shall the
Commitments for Loans be partially reduced or terminated pursuant to this
Section 2.07 if, as a result thereof, the Commitment for Loans of any Lender
would thereby be reduced to an amount less than the sum of all Loans and Letter
of Credit Outstandings of such Lender then currently outstanding. The
Commitments once reduced or terminated may not be reinstated.

 

25



--------------------------------------------------------------------------------

2.08 Certain Notices. Notices by the Borrower to the Agent pursuant to
Section 2.04, each prepayment or conversion pursuant to Section 2.05 and each
renewal pursuant to Section 2.06(b), and notices by the Borrower to the Agent of
each reduction or termination of the Commitments for Loans pursuant to
Section 2.07, shall be irrevocable and shall be effective only if received by
the Agent not later than 12:00 noon St. Louis time, and (a) in the case of
borrowings and prepayments of, conversions into and (in the case of LIBOR Rate
Loans) renewals of (i) Base Rate Loans, given on the Business Day thereof; and
(ii) LIBOR Rate Loans, given three (3) Business Days prior thereto; and (b) in
the case of reductions or termination of the Commitment for Loans, given three
(3) Business Days prior thereto. Each such notice shall specify the Loans to be
borrowed, prepaid, converted or renewed and the amount (subject to Section 2.09)
and Type of Loans to be borrowed, converted, prepaid or renewed (and, in the
case of a conversion, the Type of Loans to result from such conversion and, in
the case of a LIBOR Rate Loan, the Loan Period therefor) and the date of the
borrowing, prepayment, conversion or renewal (which shall be a Business Day) or
the amount and date (which shall be a Business Day) of such reduction or
termination of the Commitments for Loans and, in the case of a borrowing, such
additional information as may be required by Section 2.04. Each notice received
by the Agent from the Borrower pursuant to this Section 2.08, together with the
amount of each Lender’s portion of a borrowing, prepayment, conversion, renewal,
reduction or termination shall be provided by the Agent to each Lender by
telefacsimile transmission with reasonable promptness, but (provided the Agent
shall have received such notice by 12.00 noon St. Louis time) not later than
3:00 p.m. St. Louis time on the same day as the Agent’s receipt of such notice
(if notice is received after 12:00 noon St. Louis time, then such items shall be
supplied by 12:00 noon St. Louis time, the following Business Day). Each request
for the issuance of a Letter of Credit shall be made, together with the fully
completed accompanying Application and Agreement for Letter of Credit, five
(5) Business Days prior to the date of the requested issuance of the Letter of
Credit.

2.09 Minimum Amounts. Each Base Rate Loan shall be in the minimum amount of
$100,000, and if greater than $100,000, an integral multiple of $25,000. Each
LIBOR Rate Loan shall be in the minimum amount of $1,000,000, and if greater
than $1,000,000, an integral multiple of $500,000. In addition, there shall be
no more than six (6) LIBOR Rate Loans outstanding at any time.

2.10 Interest.

(a) Interest shall accrue on the outstanding and unpaid principal amount of each
Loan for the period from and including the date of such Loan to but excluding
the date such Loan is due, at the following rates per annum: (i) for a Base Rate
Loan, at a variable rate per annum equal to the Base Rate; and (ii) for a LIBOR
Rate Loan, at a fixed rate equal to the Adjusted LIBOR Rate. Upon the occurrence
and during the continuance of any Event of Default, the outstanding principal
amount of all Loans, and, to the extent permitted by applicable law, any
interest payments thereon or any fees or other amounts then due and payable
hereunder shall thereafter bear interest (including post-petition interest in
any proceeding under Title 11 of the United States Code or other applicable
bankruptcy laws) payable upon demand at the Default Rate.

 

26



--------------------------------------------------------------------------------

(b) Interest on each Base Rate Loan shall be calculated on the basis of a year
of 365 days and the actual number of days elapsed. Interest on each LIBOR Rate
Loan and fees due under this Agreement shall be calculated on the basis of a
year of 360 days and the actual number of days elapsed. The Agent’s internal
records of applicable interest rates shall be determinative in the absence of
manifest error.

(c) Accrued interest shall be due and payable in arrears upon any payment of
principal or conversion and (i) for each Base Rate Loan, on the last day of each
month, commencing on the first such date after the making of such Loan; and
(ii) for each LIBOR Rate Loan, on the last day of each Loan Period with respect
thereto and, in the case of a Loan Period greater than three (3) months, at
three (3) month intervals (as applicable) after the first day of such Loan
Period.

2.11 Fees.

(a) Non-Use Fee. For the period beginning on the Closing Date and ending on the
Termination Date, the Borrower agrees to pay to the Agent, for the pro rata
benefit of the Lenders based on their Applicable Revolving Commitment
Percentages, a Non-Use Fee equal to the Applicable Non-Use Fee Percentage
multiplied by the sum of the average daily amount by which the aggregate
Revolving Loan Commitments (as reduced from time to time pursuant to
Section 2.07) exceed the sum of outstanding Revolving Loans and Swingline Loans
plus Letter of Credit Outstandings. Such fees shall be due in arrears on the
last Business Day of each March, June, September and December commencing
March 31, 2008 to and including the Termination Date.

(b) Letters of Credit. In addition to the fees and charges described in
Section 2.11(a), on the date of issuance and renewal of each Letter of Credit,
the Borrower shall pay (i) to Agent, for the pro rata benefit of the Lenders
based on their Applicable Revolving Commitment Percentages, a per annum fee
equal to the then current Applicable Margin for LIBOR Rate Loans multiplied by
the face amount of the outstanding Letters of Credit, payable quarterly in
arrears on the last Business Day of each March, June, September and December
commencing March 31, 2008 to and including the Termination Date, (ii) to Agent,
for its own account, a fronting fee of one-tenth of one percent (0.10%) of the
face amount of the Letter of Credit being issued or renewed, payable upon
issuance or renewal of a Letter of Credit and (iii) to Agent, for its own
account, its other customary charges relating to Letters of Credit.

(c) Agent Fees. Borrower agrees to pay to Agent, for the Agent’s individual
account, certain fees in the amounts set forth in the Agent Fee Letter as the
same may be amended, modified, extended, renewed or restated. All obligations of
the Borrower under the Agent Fee Letter shall survive the execution of this
Agreement.

2.12 Letters of Credit.

(a) Letters of Credit. The Issuing Lender agrees, subject to the terms and
conditions of this Agreement, upon request of the Borrower, to issue from time
to time for the account of the Borrower Letters of Credit upon delivery by the
Borrower to the Issuing Lender of an Application and Agreement for Letter of
Credit relating thereto in form and content

 

27



--------------------------------------------------------------------------------

acceptable to the Issuing Lender; provided, that (i) the Issuing Lender shall
not be obligated to issue (or renew) any Letter of Credit if it has been
notified by the Agent or has actual knowledge that a Default or Event of Default
has occurred and is continuing, (ii) the Letter of Credit Outstandings shall not
exceed the aggregate Letter of Credit Commitments of all Lenders, and (iii) no
Letter of Credit shall be issued (or renewed) if, after giving effect thereto,
Letter of Credit Outstandings plus outstanding Revolving Loans and Swingline
Loans exceed the lesser of the Borrowing Base or the aggregate Revolving Loan
Commitments of all Revolving Lenders. No Letter of Credit shall have an expiry
date (including all rights of the Borrower or any beneficiary named in such
Letter of Credit to require renewal) or payment date occurring later than the
Termination Date.

(b) Reimbursement and Participations.

(i) The Borrower hereby unconditionally agrees to pay to the Issuing Lender
immediately on demand all amounts required to pay all drafts drawn or purporting
to be drawn under the Letters of Credit and all reasonable expenses incurred by
the Issuing Lender in connection with the Letters of Credit, and in any event
and without demand to place in possession of the Issuing Lender sufficient funds
to pay all debts and liabilities arising under any Letter of Credit. The Issuing
Lender agrees to give the Borrower prompt notice of any request for a draw under
a Letter of Credit. The Issuing Lender may charge any account the Borrower may
have with it for any and all amounts the Issuing Lender pays under a Letter of
Credit, plus charges and reasonable expenses as from time to time agreed to by
the Issuing Lender and the Borrower; provided, that at Agent’s election, such
amounts may be paid by the making of Revolving Loans without notice to or
consent of the Borrower. The Borrower agrees to pay the Issuing Lender interest
on any Reimbursement Obligations not paid according to any method referenced in
this Section 2.12(b)(i) when due hereunder at the Default Rate.

(ii) Each Lender (other than the Issuing Lender) shall automatically acquire on
the date of issuance thereof, a Participation in the liability of the Issuing
Lender in respect of each Letter of Credit in an amount equal to such Lender’s
Applicable Revolving Commitment Percentage of such liability, and to the extent
that the Borrower is obligated to pay the Issuing Lender under
Section 2.12(b)(i), each Lender (other than the Issuing Lender) thereby shall
absolutely, unconditionally and irrevocably assume, and shall be unconditionally
obligated to pay to the Issuing Lender, its Applicable Revolving Commitment
Percentage of the liability of the Issuing Lender under such Letter of Credit in
the manner and with the effect provided in Section 2.13 hereof.

(iii) Simultaneously with the making of each payment by a Lender to the Issuing
Lender pursuant to Section 2.13, such Lender shall, automatically and without
any further action on the part of the Issuing Lender or such Lender, acquire a
Participation in an amount equal to such payment (excluding the portion thereof
constituting interest accrued prior to the date the Lender made its payment) in
the related Reimbursement Obligation of the Borrower. Each Lender’s obligation
to make payment to the Agent for the account of the Issuing Lender pursuant to
Section 2.13 and Section 2.12(b)(ii), and the right of the Issuing Lender to
receive the same, shall be absolute and unconditional, shall not be affected by
any circumstance whatsoever and shall be made

 

28



--------------------------------------------------------------------------------

without any offset, abatement, withholding or reduction whatsoever. In the event
the Lenders have purchased Participations in any Reimbursement Obligation as set
forth above, then at any time payment (in fully collected, immediately available
funds) of such Reimbursement Obligation, in whole or in part, is received by the
Issuing Lender from the Borrower, the Issuing Lender shall promptly pay to each
Lender an amount equal to its Applicable Revolving Commitment Percentage of such
payment from the Borrower.

(iv) Promptly following the end of each calendar quarter, the Issuing Lender (if
different than the Agent) shall deliver to the Agent a notice describing the
aggregate undrawn amount of all Letters of Credit at the end of such quarter.
Upon the request of any Lender from time to time, the Issuing Lender (if
different than the Agent) shall deliver to the Agent, and the Agent shall
deliver to such Lender, any other information reasonably requested by such
Lender with respect to each Letter of Credit Outstanding.

(v) The issuance by the Issuing Lender of each Letter of Credit shall, in
addition to the conditions precedent set forth in Article V, be subject to the
conditions that such Letter of Credit be in such form and contain such terms as
shall be reasonably satisfactory to the Issuing Lender consistent with the then
current practices and procedures of the Issuing Lender with respect to similar
letters of credit, and the Borrower shall have executed and delivered such other
instruments and agreements relating to such Letter of Credit as the Issuing
Lender shall have reasonably requested consistent with such practices and
procedures and shall not be in conflict with any of the express terms herein
contained. All Letters of Credit shall be issued pursuant to and subject to the
Uniform Customs and Practices for Documentary Credits, 1993 revision,
International Chamber of Commerce Publication No. 500 or, if the Issuing Lender
shall elect by express reference in an affected Letter of Credit, the
International Chamber of Commerce International Standby Practices commonly
referred to as “ISP98,” or any subsequent amendment or revision of either
thereof.

(vi) The Borrower agrees that the Issuing Lender may, in its sole discretion,
accept or pay, as complying with the terms of any Letter of Credit, any drafts
or other documents otherwise in order which may be signed or issued by an
administrator, executor, trustee in bankruptcy, debtor in possession, assignee
for the benefit of creditors, liquidator, receiver, attorney in fact or other
legal representative of a party who is authorized under such Letter of Credit to
draw or issue any drafts or other documents.

(vii) Without limiting the generality of the provisions of Section 11.05, the
Borrower hereby agrees to indemnify and hold harmless the Issuing Lender, each
other Lender and the Agent from and against any and all claims and damages,
losses, liabilities, reasonable costs and expenses which the Issuing Lender,
such other Lender or the Agent may incur (or which may be claimed against the
Issuing Lender, such other Lender or the Agent) by any Person by reason of or in
connection with the issuance or transfer of or payment or failure to pay under
any Letter of Credit; provided that the Borrower shall not be required to
indemnify the Issuing Lender, any other Lender or the Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only

 

29



--------------------------------------------------------------------------------

to the extent: (i) caused by the willful misconduct or gross negligence of the
party to be indemnified, or (ii) caused by the failure of the Issuing Lender to
pay under any Letter of Credit after the presentation to it of a request for
payment strictly complying with the terms and conditions of such Letter of
Credit, unless such payment is prohibited by any law, regulation, court order or
decree. The indemnification and hold harmless provisions of this
Section 2.12(b)(vii) shall survive repayment of the Obligations, occurrence of
the Termination Date and expiration or termination of this Agreement.

(viii) Without limiting the Borrower’s obligations as set forth in
Section 2.12(b)(vii), the obligation of the Borrower to immediately reimburse
the Issuing Lender for drawings made under Letters of Credit and the Issuing
Lender’s right to receive such payment shall be absolute, unconditional and
irrevocable, and such obligations of the Borrower shall be performed strictly in
accordance with the terms of this Agreement and such Letters of Credit and the
related Application and Agreement for Letter of Credit, under all circumstances
whatsoever, including the following circumstances:

(A) any lack of validity or enforceability of the Letter of Credit, the
obligation supported by the Letter of Credit or any other agreement or
instrument relating thereto (collectively, the “Related LC Documents”);

(B) any amendment or waiver of or any consent to or departure from all or any of
the Related LC Documents;

(C) the existence of any claim, setoff, defense (other than the defense of
payment in accordance with the terms of this Agreement) or other rights which
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), the Agent, the Lenders or any other Person,
whether in connection with the Loan Documents, the Related LC Documents or any
unrelated transaction;

(D) any breach of contract or other dispute between the Borrower and any
beneficiary or any transferee of a Letter of Credit (or any persons or entities
for whom such beneficiary or any such transferee may be acting), the Agent, the
Lenders or any other Person;

(E) any draft, statement or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

(F) any delay, extension of time, renewal, compromise or other indulgence or
modification granted or agreed to by the Agent, with or without notice to or
approval by the Borrower in respect of any of Borrower’s Obligations under this
Agreement; or

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

30



--------------------------------------------------------------------------------

2.13 Payments Generally. All payments under this Agreement (in respect of
Letters of Credit or otherwise) or the Notes shall be made to Agent in Dollars
in immediately available funds not later than 2:00 p.m. St. Louis time on the
relevant dates specified above (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business Day).
All payments made by Borrower on any of the Obligations may be applied first to
any expenses or fees owed under this Agreement, then to interest accrued under
any such Obligation and then to the principal balance of such Obligation.

2.14 No Setoff or Deduction. All payments of principal of and interest on the
Loans and other Obligations shall be paid by the Borrower without setoff or
counterclaim, and free and clear of, and without deduction or withholding for,
or on account of, any present or future taxes, levies, imposts, duties, fees,
assessments, or other charges of whatever nature, imposed by any governmental
authority, or by any department, agency or other political subdivision or taxing
authority or other person.

2.15 Payment on Non-Business Day. Except as otherwise provided in this
Agreement, whenever any installment of principal of, or interest on, any Loan or
any other Obligation becomes due and payable on a day that is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
and, in the case of any installment of principal, interest shall be payable
thereon at the applicable rate for such Loan or other Obligation during such
extension.

2.16 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Agent (which shall promptly notify the Lenders), the Borrower
may request an increase in the aggregate Commitments (Term Loan Commitments and
Revolving Loan Commitments) by an amount not exceeding $50,000,000.00; provided
that (i) such request for an increase shall be in a minimum amount of
$5,000,000, (ii) the Borrower may make only one such request and (iii) the
Borrower shall designate whether the increase is requested with respect to the
Revolving Loan Commitments or the Term Loan Commitments or both. At the time of
sending such notice, the Borrower (in consultation with the Agent) shall specify
the time period within which each Lender is requested to respond (which shall in
no event be less than ten Business Days from the date of delivery of such notice
to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Agent within such
time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Revolving Commitment Percentage or Applicable Term Loan Commitment Percentage
(as applicable) of such requested increase. Any Lender not responding within
such time period shall be deemed to have declined to increase its Commitment.

(c) Notification by Agent; Additional Lenders. The Agent shall notify the
Borrower and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Agent and the Issuing Lender (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional banks to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Agent and its counsel.

 

31



--------------------------------------------------------------------------------

(d) Effective Date and Allocations. If the aggregate Commitments are increased
in accordance with this Section, the Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Agent shall promptly notify the Borrower and the Lenders of final
allocation of such increase and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Agent a certificate of the Borrower
and each Guarantor dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a responsible officer of the Borrower and such
Guarantor (i) certifying and attaching the resolutions adopted by such party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.16, the representations and
warranties contained in Section 6.06 shall be deemed to refer to the most recent
statements furnished to the Agent, and (B) no Default exists. The Borrower shall
prepay any Revolving Loans or Term Loans (as applicable) outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.03) to the extent necessary to keep the outstanding Revolving Loans or
Term Loans (as applicable) ratable with any revised Applicable Revolving
Commitment Percentages or Applicable Term Loan Commitment Percentages (as
applicable) arising from any nonratable increase in the Revolving Loan
Commitments or Term Loan Commitments (as applicable) under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 11.01 to the contrary.

ARTICLE III. YIELD PROTECTION; ILLEGALITY; ETC.

3.01 Additional Costs.

(a) If the Agent shall determine in good faith that any Governmental Regulation
not presently in effect or applicable to any Lender, or any interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof, or compliance by any Lender with any
new guideline, request or directive of any such authority (whether or not having
the force of law), shall (i) affect the basis of taxation of payments to the
Lender of any amounts payable by the Borrower under this Agreement or any other
Loan Documents (other than taxes imposed on the overall net income of the
Lender, by the jurisdiction, or by any political subdivision or taxing authority
of any such jurisdiction, in which the Lender has its principal office), or
(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by the Lender, or (iii) impose any other condition with respect to this
Agreement, the Commitments, the Notes or the Loans, and the result of any of the

 

32



--------------------------------------------------------------------------------

foregoing is to increase by an amount deemed by the Agent to be material the
costs to the Lenders of providing their Commitments or making, funding or
maintaining any Loan or to reduce by an amount deemed by the Agent to be
material the amount of any sum receivable by the Lenders under this Agreement,
then the Borrower shall pay to the Agent, for the pro rata benefit of the
Lenders, from time to time, upon request by the Agent, such additional amounts
as are sufficient to compensate the Lenders for such increased cost or reduced
sum receivable. A statement as to the amount of such increased cost or reduced
sum receivable, prepared in good faith and in reasonable detail by the Agent and
submitted by the Agent to the Borrower, shall be conclusive and binding for all
purposes absent manifest error in computation.

(b) If the Agent shall determine in good faith that any Governmental Regulation
not presently in effect or applicable to the Lenders, or any interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof, or compliance by the Lenders with any
new guideline, request or directive of any such authority (whether or not having
the force of law), including any risk-based capital guidelines, affects or would
affect the amount of capital required or expected to be maintained by the
Lenders (or any corporation controlling the Lenders) and the Agent determines
that the amount of such capital is increased by or based upon the existence of
the Lenders’ obligations hereunder and such increase has the effect of reducing
the rate of return on the Lenders’ (or such controlling corporation’s) capital
as a consequence of such obligations hereunder to a level below that which the
Lenders (or such controlling corporation) could have achieved but for such
circumstances (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by the Agent to be material, then the Borrower
shall pay to the Agent, for the pro rata benefit of the Lenders, from time to
time, within fifteen (15) days after demand by the Agent, such additional
amounts as are sufficient to compensate the Lenders (or such controlling
corporation) for any increase in the amount of capital and reduced rate of
return which the Agent reasonably determines to be allocable to the existence of
the Lenders’ obligations hereunder. A statement as to the amount of such
compensation, prepared in good faith and in reasonable detail by the Agent and
submitted by the Agent to the Borrower, shall be conclusive and binding for all
purposes absent manifest error in computation.

(c) The provisions of this Section 3.01 shall apply only to LIBOR Rate Loans and
not Base Rate Loans.

3.02 Illegality and Impossibility.

(a) If the Agent shall determine in good faith that any Governmental Regulation
not presently in effect or applicable to the Lenders, or any interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof, or compliance by the Lenders with any
new guideline, request or directive of such authority (whether or not having the
force of law), including exchange controls, shall make it unlawful or impossible
for the Lenders to maintain any LIBOR Rate Loan under this Agreement, the
Borrower shall, upon receipt of notice thereof from the Agent, repay in full to
the Lenders the then outstanding principal amount of such LIBOR Rate Loan,
together with all accrued interest thereon to the date of payment and all
amounts due to the Lenders under Section 3.03: (i) on the last day of the then
current Loan Period applicable to the LIBOR Rate Loan if the Lender may lawfully
continue to maintain such LIBOR Rate Loan to such day, or (ii) immediately if
the Agent may not continue to maintain such LIBOR Rate Loan to such day.

 

33



--------------------------------------------------------------------------------

(b) Notwithstanding Section 3.02(a), if such section would otherwise be
applicable, but the Lenders could lawfully maintain the LIBOR Rate Loans at the
Base Rate, then during such period as the Lenders cannot maintain the LIBOR Rate
Loans, the LIBOR Rate Loans shall bear interest at a per annum rate equal to the
Base Rate in effect from time to time. If all events or conditions making it
unlawful or impossible for the Lenders to maintain the LIBOR Rate Loans cease to
exist, then the LIBOR Rate Loans shall again bear interest at the Adjusted LIBOR
Rate commencing on the first day of the Loan Period immediately following the
date all such events and conditions so cease to exist.

3.03 LIBOR Rate Indemnity. If the Borrower fails to make any payment of
principal or interest in respect of any LIBOR Rate Loan when due or make any
payment or prepayment of the principal of any LIBOR Rate Loan, for any reason,
on any date other than the last day of the Loan Period applicable thereto, or if
the Borrower fails to borrow any LIBOR Rate Loan after requesting the same in
accordance with this Agreement, the Borrower shall reimburse the Lenders on
demand for all of the Lenders’ costs, expenses and Interest Differential (as
determined by the Lenders) resulting from such prepayment or failure to borrow.
The term “Interest Differential” shall mean the sum equal to the greater of zero
or the financial loss incurred by a Lender resulting from prepayment or failure
to borrow, calculated as the difference between the amount of interest Lender
would have earned (from like investments in the money markets as of the first
day of the Loan Period for the LIBOR Rate Loan) had prepayment or failure to
borrow not occurred and the interest the Lender will actually earn (from like
investments in the Money Markets as of the date of prepayment or failure to
borrow) as a result of redeployment of funds from the prepayment or failure to
borrow. Because of the short term nature of this facility, Borrower agrees that
the Interest Differential shall not be discounted to its present value.

3.04 Regulation D Compensation. If any Lender incurs reserve requirements
(including basic, marginal, emergency, supplemental, special or other reserves)
as prescribed by the Board of Governors of the Federal Reserve System (or any
successor agency) with respect to LIBOR Rate funding (currently referred to as
“Eurocurrency liabilities” in Regulation D) (the “LIBOR Reserve Percentage”),
Agent may require the Borrower to pay, contemporaneously with each payment of
interest on the LIBOR Rate Loans, additional interest on the LIBOR Rate Loans at
a rate per annum determined by Agent up to but not exceeding the excess of
(a) (i) the applicable LIBOR Rate divided by (ii) one minus the LIBOR Reserve
Percentage over (b) the applicable LIBOR Rate. To require payment of such
additional interest, the Agent (x) shall so notify the Borrower, in which case
such additional interest on the LIBOR Rate Loans shall be payable to Agent for
the account of the applicable Lender at the place indicated in such notice with
respect to each Loan Period commencing at least three (3) Business Days after
the giving of such notice, and (y) shall notify the Borrower at least five
(5) Business Days prior to each date on which interest is payable on the LIBOR
Rate Loans of the amount then due it under this Section 3.04.

 

34



--------------------------------------------------------------------------------

ARTICLE IV. SECURITY

4.01 Security. As security for the full and timely payment and performance of
all Obligations, the Borrower shall, on or before the Closing Date, do or cause
to be done all things necessary in the opinion of the Agent and its counsel to
grant to the Agent for the benefit of the Lenders a duly perfected first
priority security interest in all Collateral subject to no prior Lien or other
encumbrance or restriction on transfer other than the Liens, encumbrances or
restrictions permitted under Section 7.02(e). Borrower shall take such further
action and deliver or cause to be delivered such further documents as required
by the Loan Documents or otherwise as the Agent may request to effect the
transactions contemplated by this Article IV.

4.02 Further Assurances. At the request of the Agent, the Borrower will execute,
by its duly authorized officers, alone or with the Agent, any certificate,
instrument, control agreement, statement or document, or procure any such
certificate, instrument, statement or document, or take such other action (and
pay all connected costs) which the Agent reasonably deems necessary from time to
time to create, continue or preserve the liens and security interests in the
Collateral (and the perfection and priority thereof) of the Agent contemplated
hereby and by the other Loan Documents and specifically including all Collateral
acquired by any Borrower after the Closing Date. The Agent is hereby authorized
to file or cause to be filed all Uniform Commercial Code financing statements
reflecting the Borrower as “debtor” and the Agent as “secured party”, and
continuations thereof and amendments thereto, as the Agent reasonably deems
necessary or advisable to give effect to the transactions contemplated hereby
and by the other Loan Documents.

4.03 Information Regarding Collateral. The Borrower represents, warrants and
covenants that (i) the chief executive office of the Borrower and each Guarantor
providing collateral pursuant to a Loan Document (each, a “Grantor”) at the
Closing Date is located at the address or addresses specified on Schedule 4.03,
and (ii) Schedule 4.03 contains a true and complete list of (a) the exact legal
name, jurisdiction of formation, and address of each Grantor and of each other
Person that has effected any merger or consolidation with a Grantor since
January 1, 2001, (b) the exact legal name, jurisdiction of formation, and each
location of the chief executive office of each Grantor at any time since
January 1, 2001, and (c) each trade style currently used by any Grantor.
Borrower shall not change, and shall not permit any other Grantor to change, its
name, jurisdiction of formation or the location of its chief executive office
without providing Agent fifteen (15) days prior written notice thereof.

ARTICLE V. CONDITIONS TO LOANS

5.01 Conditions for Initial Loans. The obligation of the Lenders to make the
initial Loans hereunder is subject to receipt by the Agent of the following
documents and completion of the following matters on or prior to the Closing
Date, in form and substance satisfactory to the Agent and its counsel:

(a) Charter Documents. Certificates of recent date of the appropriate authority
or official of the state of incorporation or organization of the Borrower and
the Guarantors listing all charter documents of the Borrower and the Guarantors
on file in that office and certifying as to the good standing and corporate
existence of the Borrower and the Guarantors, together with copies of such
charter documents of the Borrower and the Guarantors, certified as of a recent
date by such authority or official, and certified as true and correct as of the
Closing Date by duly authorized officers of the Borrower and the Guarantors.

 

35



--------------------------------------------------------------------------------

(b) Bylaws and Corporate Authorizations. Copies of the bylaws or operating
agreement of each of the Borrower and the Guarantors together with all
authorizing resolutions and evidence of other corporate or limited liability
company action taken by the Borrower and the Guarantors to authorize the
execution, delivery and performance by such corporation or limited liability
company of the Loan Documents to which such corporation or limited liability
company is a party and the consummation by such corporation or limited liability
company of the transactions contemplated hereby, certified as true and correct
as of the Closing Date by duly authorized officers of the Borrower or the
Guarantors, as applicable.

(c) Incumbency Certificates. Certificates of incumbency of each of the Borrower
and the Guarantors containing, and attesting to the genuineness of, the
signatures of those officers authorized to act on behalf of such corporation or
limited liability company in connection with this Agreement and the other Loan
Documents to which such corporation or limited liability company is a party,
certified as true and correct as of the Closing Date by duly authorized officers
of the Borrower or the Guarantors, as applicable.

(d) Notes and Other Loan Documents. The Notes and other Loan Documents to which
the Borrower or the Guarantors are parties appropriately completed and duly
executed on behalf of the Borrower or the Guarantors.

(e) Legal Opinions. The favorable written opinion of counsel for the Borrower
and the Guarantors addressed to the Agent, as to matters concerning the
Borrower, the Guarantors and the Loan in form and substance satisfactory to the
Agent.

(f) Consents, Approvals, Etc. Copies of all governmental and non-governmental
consents, approvals, authorizations, declarations, registrations or filings, if
any, required on the part of the Borrower or the Guarantors in connection with
the execution, delivery and performance of this Agreement and the other Loan
Documents or the transactions contemplated hereby or as a condition to the
legality, validity or enforceability of this Agreement or the other Loan
Documents.

(g) Satisfaction of Legal Counsel. Satisfaction of legal counsel to the Agent
with all documents and instruments delivered hereunder or under any other Loan
Document and all proceedings related to the consummation of the transactions
contemplated by this Agreement and the other Loan Documents, and delivery to the
Agent and such legal counsel of copies (executed or certified as may be
appropriate) of all legal documents or proceedings which the Agent or such legal
counsel may reasonably request in connection with the consummation of such
transactions.

(h) Material Adverse Event. There shall not have occurred any Material Adverse
Event.

(i) Insurance. Evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect, is in a form acceptable
to Agent and that the interest of the Agent as “loss payee” is duly noted on all
property insurance policies.

 

36



--------------------------------------------------------------------------------

(j) Fees and Expenses. All fees and expenses required to be paid by Borrower
pursuant to this Agreement and the Agent Fee Letter.

(k) First Liens. Evidence that all Liens in favor of the Agent granted pursuant
to any Loan Document shall constitute first-perfected priority Liens, subject
only to Permitted Liens, including, without limitation, Deposit Account Control
Agreements executed by depository banks and Securities Account Control
Agreements executed by Securities Intermediaries as are necessary to perfect the
security interest in favor of the Agent in Cash Holdings included in the
Borrowing Base.

(l) Agent’s Counsel’s Fees and Expenses. Borrower shall have paid all fees,
charges and disbursements of counsel to the Agent to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings; provided, that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Agent.

(m) Intentionally Left Blank.

(n) Minimum Consolidated EBITDA. Borrower shall provide evidence to the Agent
that it has achieved Consolidated EBITDA for the trailing twelve (12) month
period ended on October 31, 2007 of not less than $37,000,000.

(o) Total Indebtedness. The total Indebtedness of the Borrower, on a
Consolidated basis, including the aggregate amounts borrowed under this
Agreement, shall not exceed $70,000,000 and the multiple of such total
Indebtedness to Consolidated EBITDA shall be less than or equal to 2.00 to 1.00.

(p) Collateral Field Audit. Agent shall have conducted, and received the results
of, a collateral field audit which shall be acceptable to Agent and, the expense
of which, shall be paid by Borrower.

(q) Disbursement Direction. With respect to the Term Loans, Borrower shall have
provided to the Agent, a letter of direction as to the payment of the proceeds
of the Term Loans.

(r) Other Items. The Agent shall have received, in form and content satisfactory
to it, such other assurances, certificates, documents or consents relating to
the foregoing as the Agent or the Required Lenders may reasonably require.

5.02 Further Conditions for Disbursement. The obligation of the Agent and the
Lenders to make any Loan (including the initial Loans or any extension or
conversion of any Loan, other than an automatic conversion of a LIBOR Rate Loan
to a Base Rate Loan) or issue a Letter of Credit is further subject to the
satisfaction of the following conditions precedent:

(a) Representations True. The representations and warranties contained in
Article VI shall be true and correct on and as of the date such Loan is made
(both before and after such Loan is made) as if such representations and
warranties were made on and as of such date (except to the extent such
representations and warranties specifically refer to an earlier date).

 

37



--------------------------------------------------------------------------------

(b) No Default. No Default or Event of Default shall exist or shall have
occurred and be continuing on the date such Loan is made (whether before or
after such Loan is made).

(c) No Material Adverse Event. Nothing shall have occurred since the Closing
Date which the Agent shall determine either (i) constitutes a Material Adverse
Event, or (ii) has, or may have, an adverse effect on the rights or remedies of
the Agent and the Lenders under this Agreement or any other Loan Document.

(d) Request for Loans. The Agent shall have timely received the Notice of
Borrowing, or in the case of an extension or conversion of any Loan the
applicable notice of extension or conversion, in accordance with this Agreement,
in form and substance reasonably satisfactory to the Agent.

(e) Other Items. The Agent shall have received, in form and substance
satisfactory to it, such other assurances, certificates, documents or consents
relating to the foregoing as the Agent or the Required Lenders may reasonably
require.

The Borrower shall be deemed to have made a representation and warranty to the
Agent and the Lenders at the time of the making of each Loan and the issuance of
each Letter of Credit to the effect set forth in clauses (a) and (b) of this
Section 5.02.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to Agent and to each Lender as to itself,
and as to each Subsidiary, as follows, on the Closing Date and on each Funding
Date:

6.01 Corporate Existence and Power. The Borrower and each of its Subsidiaries is
a corporation or limited liability company duly organized, validly existing and
in good standing under the laws of the state of its incorporation or
organization, and is duly qualified to do business, and is in good standing, in
all additional jurisdictions where such qualification is necessary under
applicable law. The Borrower and each of its Subsidiaries has all requisite
corporate or limited liability company power to own or lease the properties used
in its business and to carry on its business as now being conducted and as
proposed to be conducted, and to execute and deliver this Agreement and the
other Loan Documents to be executed by the Borrower and to engage in the
transactions contemplated by this Agreement.

6.02 Corporate Authority. The execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents (by the Borrower and
each of its Subsidiaries) have been duly authorized by all necessary corporate
or limited liability company action and are not in contravention of any
Governmental Regulation, or of the terms of the Borrower’s or any of its
Subsidiaries charter, bylaws or operating agreement, or of any contract or
undertaking to which Borrower or any of its Subsidiaries is a party or by which
Borrower or any of its Subsidiaries or their property may be bound or affected
and do not result in the imposition of any Lien, except for the Lien granted to
Agent for the benefit of the Lenders pursuant to this Agreement and the Loan
Documents.

 

38



--------------------------------------------------------------------------------

6.03 Binding Effect. This Agreement, and each of the Loan Documents are legal,
valid and binding obligations of the Borrower and each of its Subsidiaries,
enforceable against the Borrower and each of its Subsidiaries in accordance with
their respective terms, except as those terms may be limited by bankruptcy,
insolvency, moratorium, reorganization or other similar laws affecting
creditors’ rights generally.

6.04 Subsidiaries. All of the Subsidiaries of the Borrower are listed on
Schedule 6.04. Each Subsidiary is, and each corporation becoming a Subsidiary of
the Borrower after the date hereof will be, a corporation or organization duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and is, or will be, duly qualified
to do business in each additional jurisdiction where such qualification may be
necessary under applicable law. Each Subsidiary of the Borrower has or will have
all requisite corporate or limited liability company power to own or lease the
properties used in its business and to carry on its business as now being
conducted and as proposed to be conducted. Except as set forth in Schedule 6.04,
all outstanding shares of capital stock or other equity interests of each class
of each Subsidiary of the Borrower are and will be validly issued, fully paid
and non-assessable, and owned, beneficially and of record, by Borrower or any
Subsidiary free and clear of any Liens.

6.05 Litigation. Except as set forth in Schedule 6.05, there is no action, suit
or proceeding pending or, to the best of the Borrower’s knowledge, threatened
against or affecting Borrower or any of its Subsidiaries before or by any court,
governmental authority or arbitrator, which if adversely decided would
reasonably be expected to result, either individually or collectively, in any
Material Adverse Event or in any adverse effect on the legality, validity or
enforceability of this Agreement or any other Loan Document and, to the best of
the Borrower’s knowledge, there is no basis for any such action, suit or
proceeding.

6.06 Financial Condition. The financial statements listed in Schedule 6.06,
copies of which have been furnished to the Agent, fairly present, and the
financial statements delivered pursuant to Section 7.0l(d) will fairly present,
the financial position of the Borrower and its Subsidiaries on a consolidated
basis as at the respective dates thereof, and the results of operations of the
Borrower for the respective periods indicated, all in accordance with GAAP
(subject, in the case of interim statements, to normal, immaterial year-end
audit adjustments). There has been no Material Adverse Event since September 30,
2007. There is no Third Party Guarantee by Borrower or any Subsidiary that is
not reflected in such financial statements or in the notes thereto.

6.07 Use of Loans. The Borrower will use the proceeds of the Loans for the
purposes described in Sections 2.01(d), 2.02(h) and 2.03(e). Neither the
Borrower nor any Subsidiary extends or maintains, in the ordinary course of
business, credit for the purpose, whether immediate, incidental, or ultimate, of
buying or carrying margin stock (within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System), and no part of the proceeds of any
Loan will be used for the purpose, whether immediate, incidental, or ultimate,
of buying or carrying any such margin stock or maintaining or extending credit
to others for such purpose.

 

39



--------------------------------------------------------------------------------

6.08 Consents, Etc. Except for such consents, approvals, authorizations,
declarations, registrations or filings delivered by the Borrower or any
Subsidiary pursuant to Section 5.01(f), if any, each of which is in full force
and effect, no consent, approval or authorization of or declaration,
registration or filing with any governmental authority or any non-governmental
person, including any creditor, lessor or shareholder of the Borrower or any
Subsidiary, is required on the part of the Borrower or the Subsidiaries in
connection with the execution, delivery and performance of this Agreement and
the other Loan Documents or the transactions contemplated hereby or as a
condition to the legality, validity or enforceability of this Agreement and the
other Loan Documents.

6.09 Taxes. The Borrower and its Subsidiaries have filed all tax returns
(federal, state and local) required to be filed and have paid all taxes shown
thereon to be due, including interest and penalties, or have established
adequate financial reserves on its books and records for payment thereof. The
Borrower does not know of any actual or proposed tax assessment, or any basis
therefor, for which it has not established adequate financial reserves on its
books and records for payment thereof.

6.10 Title to Properties. Except as otherwise disclosed in the latest balance
sheet delivered pursuant to Sections 6.06 or 7.01(d), the Borrower and its
Subsidiaries have a valid and indefeasible ownership interest in all of the
properties and assets reflected on their consolidated balance sheet or
subsequently acquired by the Borrower or any one or more of its Subsidiaries.
All of such properties and assets are free and clear of any Lien, except for
Permitted Liens.

6.11 Compliance with Governmental Regulations. The Borrower and its Subsidiaries
are in compliance in all material respects with all Governmental Regulations
(including Environmental Laws) applicable to such Person or its business or
properties. Without limiting the generality of the foregoing, all material
licenses, permits, orders or approvals which are required under any Governmental
Regulation in connection with any of the businesses or properties of the
Borrower or its Subsidiaries (“Permits”) are in full force and effect, no notice
of any violation has been received in respect of any such Permits and no
proceeding is pending or, to the knowledge of the Borrower, threatened to
terminate, revoke or limit any such Permits.

6.12 ERISA. The Borrower, its Subsidiaries, their ERISA Affiliates and their
respective Plans are in compliance in all material respects with those
provisions of ERISA and of the Code which are applicable to any Plan. No
Prohibited Transaction and no Reportable Event has occurred with respect to any
such Plan. Neither the Borrower nor any of its Subsidiaries or any of their
ERISA Affiliates is an employer with respect to any Multi-Employer Plan. The
Borrower, its Subsidiaries and each of their ERISA Affiliates have met the
minimum funding requirements under ERISA and the Code with respect to each of
their respective Plans, if any, and have not incurred any liability to the PBGC
or any Plan. There is no material unfunded benefit liability, determined in
accordance with Section 4001(a)(18) of ERISA, with respect to any Plan of the
Borrower, its Subsidiaries or their ERISA Affiliates.

 

40



--------------------------------------------------------------------------------

6.13 Environmental Matters. Except as disclosed in Schedule 6.13, and without
limiting the generality of Section 6.11:

(a) No written demand, claim, notice, suit, suit in equity, action,
administrative action, investigation or inquiry whether brought by any
governmental authority, private person or otherwise, arising under, relating to
or in connection with any Environmental Laws is pending or, to the best of the
Borrower’s knowledge, threatened against Borrower, any Subsidiary, any Property
or any past or present operation of Borrower or any of the Subsidiaries which
could result in a Material Adverse Event.

(b) The Borrower has no knowledge of any existing violation of Environmental
Laws at or about any Property, and the Borrower does not have any knowledge of
any actions commenced or threatened by any party for or related to or arising
out of non-compliance with Environmental Laws which apply to any Property,
activities at any Property or Hazardous Materials at, from or affecting any
Property.

(c) None of the Property appears on the National Priority List (as defined under
federal law) or any state listing which identifies sites for remedial clean-up
or investigatory actions. To the best of the Borrower’s knowledge, none of the
Property has been contaminated with substances which give rise to a clean-up
obligation under any Environmental Law or common law.

6.14 Investment Company Act; Public Utility Holding Company Act. Neither the
Borrower nor its Subsidiaries (i) are an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended or (ii) a “holding company,” or a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935.

6.15 Solvency. The Borrower individually is, and the Borrower and its
Subsidiaries taken as a whole are, and during the term of this Agreement, the
Borrower individually, and the Borrower and its Subsidiaries taken as a whole,
will be at all times, Solvent, both before and after giving effect to the
transactions contemplated by the Loan Documents.

6.16 Disclosure. No report or other information furnished in writing by the
Borrower to the Agent or the Lenders in connection with the negotiation or
administration of this Agreement, taken as a whole, contains any material
misstatement of fact or omits to state any material fact or any fact necessary
to make the statements contained therein not misleading. Neither this Agreement,
the other Loan Documents, nor any other document, certificate, or report or
statement or other information furnished to the Agent or the Lenders by the
Borrower in connection with the transactions contemplated hereby contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein and therein not misleading.
There is no fact known to the Borrower which materially and adversely affects
the business, properties, operations, condition, financial or otherwise, or
prospects of the Borrower, which has not been set forth in this Agreement or in
the other documents, certificates, statements, reports and other information
furnished in writing to the Agent or the Lenders by or on behalf of the Borrower
in connection with the transactions contemplated hereby.

 

41



--------------------------------------------------------------------------------

6.17 Intellectual Properties; Licenses. Borrower and its Subsidiaries own, or
possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights that are reasonably necessary for the operation of their
respective businesses, without conflict with the rights of any other Person
(provided, as of the Closing Date, Borrower and its Subsidiaries do not possess
any registered intellectual property rights). To the best knowledge of Borrower,
no slogan or other advertising device, product, process, method, substance, part
of other material now employed, or now contemplated to be employed, by Borrower
or any Subsidiary infringes upon any rights held by any other Person. No claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to cause a Material Adverse Event to
occur.

6.18 Prior Agreements. Each Loan Document executed and delivered by the Borrower
or a Guarantor on the First Closing Date or as of a date prior to the Closing
Date, which is not amended and restated in connection with this Agreement,
remains in full force and effect as of the Closing Date and hereafter guarantees
or secures repayment of the Obligations under this Agreement.

ARTICLE VII. COVENANTS

7.01 Affirmative Covenants. The Borrower covenants and agrees that, until the
Termination Date and thereafter until payment in full of the principal of and
accrued interest on the Notes and the payment or performance of all other
Obligations, unless the Required Lenders shall otherwise consent in writing, the
Borrower shall, and shall cause each of its Subsidiaries (excluding Financial
Services of North Carolina, Inc.) to:

(a) Preservation of Corporate Existence; Etc. Do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence, and its qualification as a foreign corporation in good standing in
each jurisdiction in which such qualification is necessary under applicable law,
and the rights, licenses, permits (including those required under Environmental
Laws), franchises, patents, copyrights, trademarks and trade names material to
the conduct of its businesses; and defend all of the foregoing against all
claims, actions, demands, suits or proceedings at law or in equity or by or
before any governmental instrumentality or other agency or regulatory authority.

(b) Compliance with Laws; Etc. Comply, in all material respects, with all
Governmental Regulations (including ERISA, the Code and Environmental Laws), in
effect from time to time; and pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income, revenues or property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, materials and supplies or
otherwise, which, if unpaid, might give rise to any Lien upon such properties or
any portion thereof, except to the extent that payment of any of the foregoing
is then being contested in good faith by appropriate legal proceedings and with
respect to which adequate financial reserves have been established on the books
and records of the Borrower or a Subsidiary.

(c) Maintenance of Properties; Insurance. Maintain, preserve and protect all
property that is material to the conduct of its business and keep such property
in reasonable

 

42



--------------------------------------------------------------------------------

repair, working order and condition (except for equipment or other property no
longer used or useful in the conduct of its business or the business of its
Subsidiaries) and from time to time make, or cause to be made all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times in accordance with customary and prudent
business practices for similar businesses; and maintain in full force and effect
insurance with responsible and reputable insurance companies or associations in
such amounts, on such terms and covering such risks, including fire and other
risks insured against by extended coverage, as is usually carried by companies
engaged in similar businesses and owning similar properties similarly situated
and maintain in full force and effect public liability insurance, business
interruption insurance, insurance against claims for personal injury or death or
property damage occurring in connection with any of its activities or any
properties owned, occupied or controlled by it, in such amounts as it shall
reasonably deem necessary, and maintain such other insurance as may be required
by Governmental Regulations or as may be reasonably requested by the Agent. Each
policy of insurance shall provide for not less than thirty (30) days’ prior
written notice to the Agent of termination, lapse or cancellation of such
insurance. All policies of casualty insurance shall name the Agent as a loss
payee and general liability policies shall name the Agent as an additional
insured. Insurance proceeds resulting from any casualty shall be applied by
Borrower or any Subsidiary pursuant to the applicable provisions of the Security
Agreement. The Borrower shall deliver to the Agent copies of all or any of such
insurance policies or the related certificates of insurance.

(d) Reporting Requirements. Furnish to the Agent the following:

(i) promptly, and in any event within three (3) Business Days after becoming
aware of the occurrence, notice of (A) any Default or Event of Default, (B) the
commencement of any material litigation against, by or affecting the Borrower or
any Subsidiary, and any material developments therein, (C) any development in
the business or affairs of the Borrower or any Subsidiary which has resulted in
or which is likely, in the reasonable judgment of the Borrower, to result in a
Material Adverse Event, (D) the occurrence of a Reportable Event or Prohibited
Transaction, or (E) the occurrence of an Internal Control Event, together with a
statement of the president or chief financial officer of Borrower setting forth
details of such Event of Default or such event or condition or such litigation
and the action which the affected person has taken and proposes to take with
respect thereto;

(ii) as soon as available and in any event (i) within 30 days of the end of each
of the first two months of each fiscal quarter and (ii) within forty-five
(45) days after the end of each fiscal quarter of the Borrower and its
Subsidiaries (other than the fourth fiscal quarter), the consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal month or
quarter (as applicable) and the consolidated statements of income and cash flows
of the Borrower and its Subsidiaries for the month or quarter period then ended
(as applicable) and for the period commencing at the end of the previous fiscal
year and ending with the end of such month or quarter (as applicable), setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding fiscal year, all in reasonable
detail and duly certified (subject to normal, immaterial year-end audit
adjustments) by the chief financial

 

43



--------------------------------------------------------------------------------

officer of the Borrower as having been prepared in accordance with GAAP, and
with respect to each quarterly statement, together with (A) a certificate in the
form of Exhibit H attached hereto of the chief financial officer of the Borrower
stating that no Default or Event of Default has occurred and is continuing or,
if any Default or Event of Default has occurred and is continuing, a statement
setting forth the details thereof and the action which the applicable person has
taken and proposes to take with respect thereto, and setting forth a computation
(which computation shall accompany such certificate and shall be in reasonable
detail) showing compliance with Sections 7.02(a), (b), (c) and (d) of this
Agreement and (B) a management discussion and analysis in form and detail
reasonably satisfactory to the Agent;

(iii) as soon as available and in any event within one hundred twenty (120) days
after the end of each Fiscal Year of the Borrower and its Subsidiaries, a copy
of the consolidated financial statements specified in Section 7.01(d)(ii) as of
the end of, and for, such fiscal year, prepared in accordance with GAAP and with
a customary audit report of such independent certified public accountants
selected by the Borrower and the Subsidiaries and reasonably acceptable to the
Agent, without qualifications unacceptable to the Agent, together with a
certificate in the form of Exhibit H attached hereto of the chief financial
officer of the Borrower (A) stating that no Default or Event of Default has
occurred or is continuing or if any Default or Event of Default has occurred and
is continuing, a statement setting forth the details thereof and the action
which the applicable person has taken and proposes to take with respect thereto,
and (B) setting forth a computation (which computation shall accompany such
certificate and shall be in reasonable detail) showing compliance with Sections
7.02(a), (b), (c) and (d) of this Agreement;

(iv) within sixty (60) days after each fiscal year end, a budget for the
Borrower and its Subsidiaries for the following fiscal year in form reasonably
acceptable to the Agent;

(v) within thirty (30) days after the end of each month, (A) a Borrowing Base
Certificate in the form of Exhibit I hereto duly completed and executed by the
chief financial officer of the Borrower and (B) a net charge-off report in form
and content acceptable to the Agent;

(vi) promptly after receipt thereof by the Borrower, copies of any audit or
management reports submitted to it by independent accountants which report any
material weakness in the internal controls of the Borrower or any of its
Subsidiaries;

(vii) promptly after the same are filed or otherwise transmitted, copies of each
annual report, proxy or financial statement or other communication sent to the
Borrower’s stockholders and copies of all annual, regular, periodic and special
reports and registration statements which the Borrower may file or be required
to file with the Securities and Exchange Commission or with any securities
exchange or the Nasdaq Stock Market;

 

44



--------------------------------------------------------------------------------

(viii) promptly, and in any event within five (5) Business Days after receipt by
Borrower or any of its Subsidiaries, a copy of each notice or other
correspondence received from the Securities and Exchange Commission concerning
any investigation or possible investigation or other inquiry by such agency
regarding financial and other operational results of Borrower or any of its
Subsidiaries;

(ix) promptly, of any material change in the accounting policies or financial
reporting practices by Borrower or any Subsidiary;

(x) promptly after the furnishing thereof, copies of any statement or report
furnished to the holder of debt securities of Borrower or any Subsidiary thereof
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Agent or the Lenders pursuant to
this Section 7.01(d);

(xi) not later than five (5) Business Days prior to the acquisition or creation
of a new Subsidiary, notice of the Borrower’s plan to acquire or create the new
Subsidiary;

(xii) promptly, such other information respecting the business, properties,
operations or condition, financial or otherwise, of the Borrower or any
Subsidiary as the Agent may from time to time reasonably request upon reasonable
notice; and

(xiii) promptly, and in any event within five (5) days of Borrower’s (or a
Subsidiary’s) receipt of service of process, notice of any non-employee related
lawsuit in which Borrower or a Subsidiary is named as a defendant.

(e) Accounting, Access to Records, Books, etc. Maintain a system of accounting
established and administered in accordance with sound business practices to
permit preparation of financial statements in accordance with GAAP and to comply
with the requirements of this Agreement and, at any reasonable time upon advance
notice from the Agent from time to time, (i) permit the Agent or any agents or
representatives thereof to examine and make, to the extent deemed reasonably
necessary by Agent, copies of and abstracts from the records and books of
account of, and visit the properties of, Borrower and its Subsidiaries and to
discuss the affairs, finances and accounts of Borrower with their respective
directors, officers, employees and independent auditors, and by this provision
the Borrower does hereby authorize the same, and (ii) permit the Agent or any of
its agents or representatives to conduct a comprehensive field audit of the
books, records, properties and assets of the Borrower and its Subsidiaries at
the Borrower’s expense; provided, however, Borrower shall be liable for the
expense of only one such audit each calendar year unless an Event of Default
shall exist, under which circumstances, Borrower shall be liable for all such
audits conducted by Agent.

(f) Further Assurances. Execute and deliver promptly after request therefor by
the Agent all other instruments and documents and take all other action that may
be necessary or desirable, or that the Agent may reasonably request, in order to
give effect to, and to aid in the exercise and enforcement of the rights and
remedies of the Agent and the Lenders under, this Agreement and the other Loan
Documents. In addition, the Borrower agrees to deliver to the

 

45



--------------------------------------------------------------------------------

Agent from time to time upon the acquisition or creation of any Subsidiary not
listed in Schedule 6.04 supplements to such Schedule, so that such Schedule,
together with such supplements, shall at all times accurately reflect the
information provided for thereon.

(g) New Subsidiaries. Simultaneously with the acquisition or creation of any
Subsidiary, cause to be delivered to the Agent each of the following:

(i) a Guaranty executed by such Subsidiary substantially in the form of Exhibit
D;

(ii) a Subsidiary Security Agreement of such Subsidiary substantially in the
form of Exhibit E, together with such Uniform Commercial Code financing
statements on Form UCC-1 naming such Subsidiary as “Debtor” and naming the Agent
for the benefit of the Lenders as “Secured Party”, in form, substance and number
sufficient in the reasonable opinion of the Agent and its counsel to be filed in
all Uniform Commercial Code filing offices in all jurisdictions in which filing
is necessary or advisable to perfect in favor of the Agent for the benefit of
the Lenders the Lien on the Collateral to the extent such Lien may be perfected
by Uniform Commercial Code filing;

(iii) an amendment to the Pledge Agreement which results in all of the stock or
other ownership interests of the Subsidiary to be subject to the Pledge
Agreement and further deliver to the Agent all certificates of stock or other
ownership interests as Agent may require in order for Agent to perfect a
security interest in such stock or ownership interests;

(iv) if requested by Agent, an opinion of counsel to the Subsidiary dated as of
the date of delivery of the Guaranty and other Loan Documents provided for in
this Section 7.01(g) and addressed to the Agent and the Lenders, as to the due
execution delivery and enforceability of the Guaranty and the Subsidiary
Security Agreement and such other matters as reasonably required by the Agent;

(v) current copies of the organizational documents of such Subsidiary, minutes
of duly called and conducted meetings (or duly effected consent actions) of the
Board of Directors, partners, or appropriate committees thereof (and, if
required by such organizational documents, operating documents or applicable
law, of the shareholders, members or partners) of such Subsidiary authorizing
the actions and the execution and delivery of documents described in this
Section 7.01(g).

(h) Interest Rate Protection. Purchase, not later than ninety (90) days
following the Closing Date, interest rate protection in a form acceptable to
Agent and the Lenders with respect to an amount of Indebtedness not less than
the lesser of (i) one half of the aggregate Term Loan Commitments or
(ii) $25,000,000, for a period of not less than three (3) years. The
documentation for the interest rate protection shall conform to ISDA standards
and must be acceptable to the Agent with respect to inter-creditor issues. The
obligations of the Borrower under the interest rate protection agreements will
be collateralized pari passau with the Obligations under this Agreement.

 

46



--------------------------------------------------------------------------------

7.02 Negative Covenants. Until the Termination Date and thereafter until payment
in full of the principal of and accrued interest on the Notes and the payment
and performance of all other Obligations, the Borrower agrees that, unless the
Required Lenders shall otherwise consent in writing, it shall not, nor shall it
allow any of its Subsidiaries to:

(a) Consolidated EBITDA. Permit or suffer the Consolidated EBITDA, determined
for the Borrower and its Subsidiaries as of the end of each fiscal quarter (for
the twelve (12) month period then ending) of the Borrower, to be less than the
amounts set forth below:

 

Fiscal Quarter Ending

   Minimum Consolidated EBITDA

March 31, 2008

   $ 35,000,000

June 30, 2008

   $ 35,000,000

September 30, 2008

   $ 35,000,000

December 31, 2008

   $ 36,000,000

March 31, 2009

   $ 36,000,000

June 30, 2009

   $ 36,000,000

September 30, 2009

   $ 37,000,000

December 31, 2009

   $ 37,000,000

March 31, 2010

   $ 37,000,000

June 30, 2010

   $ 38,000,000

September 30, 2010

   $ 38,000,000

December 31, 2010

   $ 38,000,000

March 31, 2011

   $ 39,000,000

June 30, 2011

   $ 39,000,000

September 30, 2011

   $ 39,000,000

December 31, 2011

   $ 40,000,000

March 31, 2012

   $ 40,000,000

June 30, 2012

   $ 40,000,000

September 30, 2012

   $ 40,000,000

 

47



--------------------------------------------------------------------------------

provided that: (1) for purposes of calculating Consolidated EBITDA of Borrower
and its Subsidiaries for any four (4) consecutive fiscal quarter period
containing the fiscal quarter ended June 30, 2007, the Consolidated EBIDTA of
Borrower and its Subsidiaries for the fiscal quarter ended June 30, 2007 shall
be deemed to be $8,279,000, (2) for purposes of calculating Consolidated EBITDA
of Borrower and its Subsidiaries for any four (4) consecutive fiscal quarter
containing the fiscal quarter ended September 30, 2007, the Consolidated EBITDA
of Borrower and its Subsidiaries for the fiscal quarter ended September 30, 2007
shall be deemed to be $9,468,000.

(b) Fixed Charge Coverage Ratio. Permit or suffer the Fixed Charge Coverage
Ratio, determined for the Borrower and its Subsidiaries on a Consolidated basis
as of the end of each fiscal quarter (for the twelve (12) month period then
ending) of the Borrower, to be less than (i) 1.20 to 1.00 for the fiscal
quarters ending March 31, 2008, June 30, 2008 and September 30, 2008 and
(ii) 1.25 to 1.00 for the fiscal quarter ending December 31, 2008 and each
fiscal quarter thereafter: provided that: (1) for purposes of calculating the
Consolidated Fixed Charge Coverage Ratio for the four (4) consecutive fiscal
quarter period ending on March 31, 2008, the aggregate amount of all principal
payments required to be made by Borrower and its Subsidiaries during such period
on that portion of Indebtedness owed to the Agent and the Lenders shall be
deemed to be $4,000,000, and the amount of all obligations for interest paid or
payable by Borrower and its Subsidiaries in cash during such period shall be
deemed to be an amount equal to the actual amount of all obligations for
interest paid or payable by Borrower and its Subsidiaries in cash during the
three-month period ending March 31, 2008 multiplied by 4; (2) for purposes of
calculating the Consolidated Fixed Charge Coverage Ratio for the four
(4) consecutive fiscal quarter period ending on June 30, 2008, the aggregate
amount of all principal payments required to be made by Borrower and its
Subsidiaries during such period on that portion of Indebtedness owed to the
Agent and the Lenders shall be deemed to be $4,000,000, and the amount of all
obligations for interest paid or payable by Borrower and its Subsidiaries in
cash during such period shall be deemed to be an amount equal to the actual
amount of all obligations for interest paid or payable by Borrower and its
Subsidiaries in cash during the 6-month period ending June 30, 2008 multiplied
by 2; and (3) for purposes of calculating the Consolidated Fixed Charge Coverage
Ratio for the four (4) consecutive fiscal quarter period ending on September 30,
2008, the aggregate amount of all principal payments required to be made by
Borrower and its Subsidiaries during such period on that portion of Indebtedness
owed to the Agent and Lenders shall be deemed to be $4,000,000, and the amount
of all obligations for interest paid or payable by Borrower and its Subsidiaries
in cash during such period shall be deemed to be an amount equal to the actual
amount of all obligations for interest paid or payable by Borrower and its
Subsidiaries in cash during the 9-month period ending September 30, 2008
multiplied by 12 and divided by 9; and provided further that for purposes of
calculating the consolidated Fixed Charge Coverage Ratio for any four
(4) consecutive fiscal quarter period containing the fiscal quarter ended
June 30, 2007 or the fiscal quarter ended September 30, 2007, the Consolidated
EBITDA of Borrower and its Subsidiaries for the fiscal quarter ended June 30,
2007 and the fiscal quarter ended September 30, 2007 shall be deemed to be as
provided in the proviso under Section 7.02(a) above.

 

48



--------------------------------------------------------------------------------

(c) Leverage Ratio. Permit or suffer the Leverage Ratio, determined for the
Borrower and its Subsidiaries on a Consolidated basis as of the end of each
fiscal quarter of the Borrower after the Closing Date, to exceed the applicable
ratio set forth below:

 

Fiscal Quarter Ending

  

Maximum Consolidated

Leverage Ratio

March 31, 2008

   3.00 to 1.00

June 30, 2008

   3.00 to 1.00

September 30, 2008

   3.00 to 1.00

December 31, 2008

   3.00 to 1.00

March 31, 2009

   2.50 to 1.00

June 30, 2009

   2.50 to 1.00

September 30, 2009

   2.50 to 1.00

December 31, 2009

   2.50 to 1.00

March 31, 2010

   2.00 to 1.00

June 30, 2010

   2.00 to 1.00

September 30, 2010

   2.00 to 1.00

December 31, 2010

   2.00 to 1.00

March 31, 2011

   2.00 to 1.00

June 30, 2011

   2.00 to 1.00

September 30, 2011

   2.00 to 1.00

December 31, 2011

   2.00 to 1.00

March 31, 2012

   2.00 to 1.00

June 30, 2012

   2.00 to 1.00

September 30, 2012

   2.00 to 1.00

 

49



--------------------------------------------------------------------------------

provided that for purposes of calculating the Consolidated Leverage Ratio for
any four (4) consecutive fiscal quarter period containing the fiscal quarter
ended June 30, 2007 or the fiscal quarter ended September 30, 2007, the
Consolidated EBITDA of Borrower and its Subsidiaries for the fiscal quarter
ended June 30, 2007 and the fiscal quarter ended September 30, 2007 shall be
deemed to be as provided in the proviso under Section 7.02(a) above.

(d) Maximum Loss Ratio. Permit or suffer the Loss Ratio determined for the
Borrower and its Subsidiaries on a Consolidated basis, as of the end of each
fiscal month of the Borrower after the Closing Date, measured on a trailing
twelve (12) month basis, to be less than or equal to twenty-eight percent (28%).

(e) Liens. Create, incur or suffer to exist any Lien on any of the assets,
rights, revenues or property, real, personal or mixed, tangible or intangible,
whether now owned or hereafter acquired, of Borrower or any Subsidiary, other
than the following (collectively, the “Permitted Liens”):

(i) Liens for taxes not delinquent or for taxes being contested in good faith by
appropriate proceedings and as to which adequate financial reserves have been
established on its books and records;

(ii) Liens (other than any Lien imposed by ERISA) created and maintained in the
ordinary course of business which are not material in the aggregate, and which
would not constitute or result in a Material Adverse Event, and which constitute
(A) pledges or deposits under worker’s compensation laws, unemployment insurance
laws or similar legislation, (B) good faith deposits in connection with bids,
tenders, contracts or leases to which Borrower is a party for a purpose other
than borrowing money or obtaining credit, including rent security deposits,
(C) Liens imposed by law, such as those of carriers, warehousemen and mechanics,
if payment of the obligation secured thereby is not yet due, and (D) pledges or
deposits to secure public or statutory obligations of Borrower or a Subsidiary,
or surety, customs or appeal bonds to which Borrower or a Subsidiary is a party;

(iii) Liens affecting real property owned by Borrower or any Subsidiary which
constitute minor survey exceptions or defects or irregularities in title, minor
encumbrances, easements or reservations of, or rights of others for, rights of
way, sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of such real property;
provided, however, that all of the foregoing, in the aggregate, do not at any
time materially detract from the value of said properties or materially impair
their use in the operation of the businesses of the Borrower or any Subsidiary;

(iv) each Lien described in Schedule 7.02(e) may be suffered to exist upon the
same terms as those existing on the date hereof, but no extension or renewal
thereof shall be permitted except for a refinancing in the ordinary course of
business for an amount not in excess of the original amount subject to such
Lien;

 

50



--------------------------------------------------------------------------------

(v) Liens arising out of judgments or awards against the Borrower or any
Subsidiary with respect to which the Borrower or such Subsidiary shall be
prosecuting an appeal or proceeding for review and with respect to which it
shall have obtained a stay of execution pending such appeal or proceeding for
review; provided, however, that the aggregate amount of judgments or awards,
that are not insured by a financially sound and reputable insurer that has
admitted liability without a reservation of rights, secured by such Liens shall
not exceed $500,000 at any time outstanding;

(vi) Liens on or upon any property existing at the time of acquisition thereof
by any Borrower or any Subsidiary; provided, however, that no such Lien shall
(A) extend to or cover any other property, and (B) have been created in
contemplation or as a result of such acquisition by the Borrower or such
Subsidiary;

(vii) Liens on or upon any property of a Person existing at the time such Person
shall be merged into or acquired by the Borrower or any Subsidiary pursuant to
Section 7.02(f); provided, however, that no such Lien shall (A) extend to or
cover any other property of any Borrower or such Subsidiary, (B) have been
created in contemplation or as a result of such merger or acquisition, and
(C) secure Indebtedness assumed by Borrower or any Subsidiary in excess of
$1,500,000;

(viii) purchase money Liens upon or in property of the Borrower or a Subsidiary
acquired after the Closing Date; provided, however, that no such Lien shall
extend to or cover any other property of the Borrower or a Subsidiary;

(ix) Liens granted solely in connection with the execution and delivery of a
Hedge Agreement between the Borrower and a Lender or an Affiliate of a Lender;
and

(x) Liens created under this Agreement.

(f) Merger, Purchase of Assets, Acquisitions, Etc. Purchase or otherwise
acquire, whether in one or a series of transactions, all or a substantial
portion of the business, assets, rights, revenues or property, real, personal or
mixed, tangible or intangible, of any Person, or all or a substantial portion of
the capital stock of or other ownership interest in any other Person, other than
a Permitted Acquisition; nor merge or consolidate or amalgamate with any other
person or take any other action having a similar effect (other than a Permitted
Acquisition); nor enter into any joint venture or similar arrangement with any
other person; provided, further, that this Section 7.02(f) shall not prohibit
any merger or consolidation solely between or among the Borrower and its
Subsidiaries, so long as a Borrower is the surviving Person of such merger or
consolidation.

(g) Disposition of Assets; Etc. In a single transaction, sell, lease, license,
transfer, assign or otherwise dispose of any of its business, assets, rights,
revenues or property, real, personal or mixed, tangible or intangible, for sale
consideration in excess of $1,500,000, other than inventory sold in the ordinary
course of business upon customary credit terms, sale of loans receivable that
have been charged off, sales of obsolete or damaged material or equipment, sales
of used vehicles and trailers, and sales or redemptions of life insurance
policies owned by the Borrower.

 

51



--------------------------------------------------------------------------------

(h) Nature of Business. Make any substantial change in the nature of its
business from that engaged in on the Closing Date or engage in any other
businesses other than those in which it is engaged on the Closing Date.

(i) Investments. Make or commit to make any Investment, other than a Permitted
Investment.

(j) Transactions with Affiliates. Enter into, or permit or suffer to exist, any
transaction or arrangement with any Affiliate, except (i) on terms which are no
less favorable to the Borrower than could be obtained from Persons who are not
Affiliates and (ii) Investments which are permitted under Section 7.02(i).

(k) Restricted Payments. Make or commit to make (i) any Distribution if a
Default or Event of Default has occurred and is continuing or would result from
the proposed Distribution, or (ii) the redemption, repurchase, retirement or
other acquisition of (or the setting apart of any sum in respect of any of the
foregoing actions) shares of capital stock of the Borrower or warrants, rights
or options to purchase or acquire shares of any capital stock of the Borrower
(other than an exchange of capital stock of the Borrower for other shares of
capital stock of the Borrower) if, a Default or Event of Default has occurred
and is continuing or would result from any of the foregoing.

(l) Indebtedness. Create, incur or suffer to exist any liability for
Indebtedness, except: (i) to Agent and the Lenders under this Agreement, (ii) as
specified in Schedule 7.02(l), (iii) other Indebtedness not exceeding
$500,000.00 in the aggregate, (iv) to any of the Lenders or an Affiliate of a
Lender under a Hedge Agreement, (v) loans between the Borrower and its
Subsidiaries which are Guarantors hereunder and (vi) Third Party Guarantees
issued by QC Financial Services of Texas, Inc. as a credit service organization.

(m) Contingent Liabilities. Create, incur or suffer to exist any Contingent
Liability, except Related Company Contingent Liabilities.

(n) Fiscal Year. Change its Fiscal Year.

(o) Amendment to or Creation of Stock Repurchase Program. Make any modification
or amendment to its existing stock repurchase program to increase the aggregate
authorization for stock repurchases to an amount in excess of $60,000,000 or
create or institute any new stock repurchase program.

(p) Redemption of Stock. Prior to the redemption, repurchase, retirement or
acquisition of capital stock or the issuance of any warrant, right or option to
purchase or acquire capital stock in a transaction that exceeds $1,000,000, the
Borrower shall provide to the Agent pro forma financial statements as of the end
of the most recently completed fiscal quarter (together with calculation of the
financial covenants contained in Section 7.02 and a calculation of the minimum
liquidity of the Borrower as referenced in item (ii) below), in form and content
acceptable to the Agent, which evidence that the making or committing to make
any of the

 

52



--------------------------------------------------------------------------------

foregoing actions will not result in (i) a violation of any financial covenant
contained in Section 7.02 of this Agreement or (ii) the sum of the amount
available to lend as shown on the most recent Borrowing Base Certificate plus
the amount of cash and Cash Equivalents owned by the Borrower and its
Subsidiaries which are not included in the Borrowing Base to be less than three
(3) months of Cash Operating Expenses.

ARTICLE VIII. DEFAULT

8.01 Events of Default. The occurrence of any one of the following events or
conditions shall be deemed an “Event of Default” hereunder unless waived by the
Required Lenders pursuant to Section 11.01:

(a) Nonpayment. The Borrower shall fail to pay (i) when due (whether by
mandatory prepayment or otherwise) any principal of the Notes or (ii) more than
five (5) days after the due date thereof, any interest on the Notes on any fees
or any other Obligations payable hereunder.

(b) Misrepresentation. Any representation or warranty made by the Borrower in
Article VI or in any certificate, report, financial statement or other document
furnished by the Borrower or a Guarantor in connection with this Agreement or
any other Loan Document, shall prove to have been incorrect in any material
respect when made or deemed made.

(c) Certain Covenants. Any term, covenant or agreement contained in Sections
7.01(d), 7.01(g), 7.02 shall be breached.

(d) Other Defaults. Any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than Section 7.02 or with regard to payments)
shall be breached, and such breach shall remain unremedied for thirty
(30) calendar days after (i) notice thereof by the Borrower to Agent or (ii) the
date Borrower was required to give notice to Agent under Section 7.01(d)(i)(A).

(e) Other Indebtedness to the Lenders. The Borrower shall fail to pay any part
of the principal of, the premium, if any, or the interest on, or any other
payment of money due under, any Indebtedness owed to the Lenders, other than
Obligations under this Agreement, beyond any period of grace provided with
respect thereto.

(f) Cross Default. The Borrower or any Subsidiary shall fail to pay any part of
the principal of, the premium, if any, or the interest on, or any other payment
of money due under, any of its Indebtedness (other than Indebtedness under this
Agreement or other Indebtedness owed to the Lenders), beyond any period of grace
provided with respect thereto, which individually or together with other such
Indebtedness as to which any such failure exists has an aggregate outstanding
principal amount in excess of $500,000; or the Borrower or any Subsidiary shall
fail to perform or observe any other term, covenant or agreement contained in
any agreement, document or instrument evidencing or securing any such
Indebtedness having such aggregate outstanding principal amount, or under which
any such Indebtedness was issued or created, beyond any period of grace, if any,
provided with respect thereto if the effect of such failure is either (i) to
cause, or permit the holders of such Indebtedness (or a trustee on behalf of
such holders) to cause, any payment in respect of such Indebtedness to become
due prior to its due date or (ii) to permit the holders of such Indebtedness (or
a trustee on behalf of such holders) to elect a majority of the board of
directors of the Borrower.

 

53



--------------------------------------------------------------------------------

(g) Judgments. One or more judgments or orders for the payment of money in an
aggregate amount of $500,000 or more shall be rendered against the Borrower or
any Subsidiary (other than any judgment for which a financially sound and
reputable insurer has admitted liability without reservation of rights), or any
other judgment or order (whether or not for the payment of money) shall be
rendered against or shall affect the Borrower or any Subsidiary which causes or
could cause a Material Adverse Event or which does or could have an adverse
effect on the legality, validity or enforceability of this Agreement or any
other Loan Document and either (i) such judgment or order shall have remained
unsatisfied and the Borrower shall not have taken action necessary to stay
enforcement thereof by reason of pending appeal or otherwise, prior to the
expiration of the applicable period of limitations for taking such action or, if
such action shall have been taken, a final order denying such stay shall have
been rendered, or (ii) enforcement proceedings shall have been commenced by any
creditor upon any such judgment or order.

(h) ERISA. The occurrence of one or more Reportable Events that result in or
could result in liability of the Borrower, any Subsidiary or their respective
ERISA Affiliates to the PBGC or to any Plan of $250,000 or more, in the
aggregate, and such Reportable Event or Events are not corrected within thirty
(30) days after the occurrence thereof; or the occurrence of any Reportable
Event which could constitute grounds for termination of any Plan of the
Borrower, any Subsidiary or their respective ERISA Affiliates by the PBGC or for
the appointment by the appropriate United States District Court of a trustee to
administer any such Plan and such Reportable Event is not corrected within
thirty (30) days after the occurrence thereof; or the filing by the Borrower,
any Subsidiary or any of their respective ERISA Affiliates of a notice of intent
to terminate a Plan or the institution of other proceedings to terminate a Plan;
or the Borrower, any Subsidiary or any of their respective ERISA Affiliates
shall fail to pay when due any liability to the PBGC or to a Plan; or the PBGC
shall have instituted proceedings to terminate, or to cause a trustee to be
appointed to administer, any Plan of the Borrower, any Subsidiary or their
respective ERISA Affiliates; or any person engages in one or more Prohibited
Transactions with respect to any Plan which result in or could result in
liability of any Borrower, a Subsidiary, any of their respective ERISA
Affiliates, or any fiduciary of any such Plan of $250,000 or more, in the
aggregate; or one or more failures by the Borrower, any Subsidiary or any of
their respective ERISA Affiliates to make a required installment or other
payment to any Plan within the meaning of Section 302(f) of ERISA or
Section 412(n) of the Code that result in or could result in liability of the
Borrower, any Subsidiary or any of their respective ERISA Affiliates to the PBGC
or any Plan for $250,000 or more, in the aggregate; or the withdrawal of the
Borrower, a Subsidiary or any of their respective ERISA Affiliates from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA; or the Borrower, a Subsidiary or any of their
respective ERISA Affiliates becomes an employer with respect to any
Multi-Employer Plan without the prior written consent of the Agent.

(i) Insolvency, Etc. The Borrower shall be dissolved or liquidated (or any final
judgment, order or decree therefor shall be entered); or shall generally not pay
its debts as they become due; or shall admit in writing its inability to pay its
debts generally; or shall make a general assignment for the benefit of
creditors; or shall institute, or there shall be instituted

 

54



--------------------------------------------------------------------------------

against the Borrower, any proceeding or case seeking to adjudicate it a bankrupt
or insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief or protection of
debtors or seeking the entry of an order for relief, or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its assets, rights, revenues or property, and, if such
proceeding is instituted against the Borrower and is being contested by the
Borrower, in good faith by appropriate proceedings, such proceeding shall remain
undismissed or unstayed for a period of sixty (60) days; or shall take any
action (corporate or other) to authorize or further any of the actions described
above in this subsection.

(j) Change of Control. There occurs any Change of Control with respect to the
Borrower or any Guarantor.

(k) Enforceability of Loan Documents. This Agreement or any of the other Loan
Documents shall, at any time after their respective execution and delivery, and
for any reason, cease to be in full force and effect or shall be declared null
and void, or be revoked or terminated, or the validity or enforceability thereof
or hereof shall be contested by the Borrower or any stockholder of the Borrower,
or the Borrower shall deny that it has any or further liability or obligation
thereunder or hereunder, as the case may be.

(l) Material Adverse Event Resulting From Legislation. Any state in which
Borrower or any Subsidiary operates passes a law or laws that make deferred
check cashing or payday lending illegal or unprofitable, and which would, with
the passage of time, constitute a Material Adverse Event.

(m) Material Adverse Event. The occurrence of a Material Adverse Event.

8.02 Remedies.

(a) Termination of Commitment; Acceleration. Upon the occurrence and during the
continuance of any Event of Default the Agent shall, at the request of, or may
with the consent of, the Required Lenders, by notice to the Borrower terminate
the Commitments or declare the outstanding principal of, and accrued interest
on, the Notes and all other Obligations to be immediately due and payable, or
both, whereupon the Commitments shall terminate forthwith and all such amounts
shall become immediately due and payable, or both, and the Borrower shall
deliver to Agent cash collateral in an amount equal to the Letter of Credit
Outstandings; provided, however, that in the case of any event or condition
described in Section 8.01(i) with respect to the Borrower, the Commitments shall
automatically terminate forthwith and all such amounts (including, without
limitation, cash collateral for Letters of Credit) shall automatically become
immediately due and payable without notice; in all cases without demand,
presentment, protest, diligence, notice of dishonor or other formality, all of
which are hereby expressly waived.

(b) Other Remedies. Upon the occurrence and during the continuance of an Event
of Default, the Agent shall, at the request of, or may with the consent of, the
Required Lenders, exercise and enforce any and all other rights and remedies
available to the Agent or the Lenders, whether arising under this Agreement or
any other Loan Document or under applicable

 

55



--------------------------------------------------------------------------------

law, in any manner deemed appropriate by the Agent, including suit in equity,
action at law, or other appropriate proceedings, whether for the specific
performance (to the extent permitted by law) of any covenant or agreement
contained in this Agreement or in any other Loan Document or in aid of the
exercise of any power granted in this Agreement or any other Loan Document or
under applicable law.

(c) Set Off. Upon the occurrence and during the continuance of any Event of
Default, the Lenders may at any time and from time to time, without advance
notice to the Borrower (any requirement for such advance notice being expressly
waived by the Borrower) set off and apply against any and all of the Obligations
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by the Lenders to or
for the credit or the account of the Borrower and any property of any Borrower
from time to time in possession of the Lenders, irrespective of whether or not
the Agent or the Lenders shall have made any demand hereunder. The Borrower
hereby grants to the Lenders a Lien on all such deposits, indebtedness and
property as collateral security for the payment and performance of the
Obligations.

ARTICLE IX. AGENCY PROVISIONS

9.01 Appointment of Agent. U.S. Bank is hereby appointed Agent hereunder and
under each of the other Loan Documents. Each Lender irrevocably authorizes U.S.
Bank to act as the Agent for such Lender. Agent shall not have any duties or
responsibilities except those expressly stated in the Loan Documents, nor any
fiduciary relationship with any Lender, and no implied covenants, functions,
duties, responsibilities, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against Agent by reason of this Agreement.

9.02 Powers. Agent shall have and may exercise such powers hereunder as are
specifically delegated to Agent by the terms hereof, together with such powers
as are reasonably incidental thereto. Agent shall not have any implied duties to
Lenders, or any obligation to Lenders to take any action hereunder except action
specifically provided by this Agreement to be taken by Agent.

9.03 General Immunity of Agent. Neither Agent nor any of its directors,
officers, agents, or employees shall be liable to any Lender for any act or
failure to act with respect to their respective duties hereunder that does not
constitute gross negligence or willful misconduct.

9.04 No Responsibility for Loans, Recitals, etc. Agent and its directors,
officers, agents, and employees shall not be responsible to Lenders for any
recitals, reports, statements, warranties or representations herein or in any
other Loan Document or be bound to ascertain or inquire as to the performance or
observance of any of the terms of this Agreement.

9.05 Actions on Instructions of Required Lenders. Agent and its directors,
officers, agents, and employees shall in all cases be fully protected in acting,
or in refraining from acting, hereunder in accordance with written instructions
executed by the Required Lenders, and such instructions and any act or failure
to act pursuant thereto shall be binding on all Lenders and on all holders of
Notes.

 

56



--------------------------------------------------------------------------------

9.06 Employment of Agents and Counsel. Agent may execute any of their duties
hereunder by or through employees, agents, and attorneys-in-fact and shall not
be answerable to Lenders, except as to money or securities received by them or
their authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by them with reasonable care. Agent, at its own
expense, shall be entitled to advice of counsel concerning all matters
pertaining to the agency hereby created and its duties hereunder.

9.07 Reliance on Documents; Counsel. Agent shall be entitled to rely upon any
notice, consent, certificate, affidavit, letter, telegram, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by it, which counsel may be its employees.

9.08 Agent’s Reimbursement and Indemnification Rights. Lenders agree to
reimburse and indemnify Agent pro rata according to their applicable Commitment
percentages: (i) for any amounts not reimbursed by the Borrower for which Agent
is entitled to reimbursement by the Borrower under the Loan Documents, including
without limitation, fees and expenses incurred by Agent for its legal counsel,
(ii) for any other expenses incurred by Agent on behalf of the Lenders in
connection with the enforcement of the Loan Documents, and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against Agent in any way relating to or
arising out of this Agreement or any other document delivered in connection with
this Agreement or the transactions contemplated hereby or the enforcement of any
of the terms hereof or of any such other documents; provided, however, that no
Lender shall be liable for any of the foregoing to the extent arising from any
act or failure to act of Agent that constitutes gross negligence or willful
misconduct with respect to its duties as Agent hereunder.

9.09 Rights as a Lender. With respect to its Commitments, Loans made by it and
the Notes issued to it, Agent shall have the same rights and powers hereunder as
any Lender and may exercise the same as though it was not Agent and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include
Agent and in its individual capacity as a lender hereunder. Agent may accept
deposits from, lend money to, and generally engage in any kind of banking or
trust business with the Borrower or any Subsidiary or Affiliate of the Borrower
as if it were not Agent hereunder.

9.10 Independent Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
the initial financial statements prepared by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Lender also acknowledges that it will, independently and without reliance
upon Agent or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents.

9.11 Successor Agents. Agent may resign at any time by giving written notice
thereof to Lenders and the Borrower. At the time of such resignation, Agent
shall have the right to

 

57



--------------------------------------------------------------------------------

assign its rights and delegate its associated obligations as Agent under the
Loan Documents to one or more other financial institutions. If Agent resigns
without assigning its rights and delegating its associated obligations as Agent
under the Loan Documents, then the Required Lenders, with (absent the existence
of an Event of Default) the consent of the Borrower which shall not be
unreasonably withheld, shall have the right to appoint, on behalf of the
Borrower and Lenders, a successor Agent. If no successor Agent shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Agent or giving notice of
resignation, the retiring Agent may appoint, on behalf of the Borrower and
Lenders, a successor Agent. Such successor Agent shall be a commercial bank
having capital and retained earnings of at least $250,000,000. Agent’s
resignation shall not be effective until a successor Agent has been appointed
and accepts such appointment. Upon a successor Agent’s acceptance of its
appointment, such successor Agent shall succeed to and become vested with all
the rights, powers, privileges and duties of the resigning Agent as such, and
the resigning Agent shall be discharged from its duties and obligations as Agent
hereunder. After the resignation of Agent, the provisions of this Article IX
shall continue in effect for the resigning Agent’s benefit in respect of any act
or failure to act while it was Agent hereunder.

9.12 Notification of Lenders. Each Lender agrees to use its good faith efforts,
upon becoming aware of anything which would likely constitute a Material Adverse
Event, to promptly notify the Agent thereof. Agent shall promptly deliver to
each Lender copies of every written notice, demand, report (including any
financial report), or other writing which Agent gives to or receives from the
Borrower and which itself (i) constitutes, or which contains information about,
something that would likely constitute a Material Adverse Event with respect to
the Obligations, or (ii) is otherwise delivered to Agent by the Borrower
pursuant to the Loan Documents and is deemed material information by Agent in
its sole discretion. Agent and its directors, officers, agents, and employees
shall have no liability to any Lender for failure to deliver any such item to
such Lender unless the failure constitutes gross negligence or willful
misconduct.

9.13 No Knowledge of Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless Agent has received written notice thereof
from a Lender or the Borrower referring to this Agreement and describing such
Default or Event of Default, or Agent otherwise has actual knowledge thereof. If
Agent receives such notice or otherwise acquires such actual knowledge, Agent
shall notify Lenders of the same, solicit advice from Lenders as to the
appropriate course of action, and take such action as is directed by the
Required Lenders; provided, however, that unless and until Agent has received
such directions, Agent may at its option take such actions as it deems
appropriate without the direction of the Required Lenders in circumstances where
the ability of Lenders to recover the Obligations may otherwise be materially
impaired.

9.14 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to Borrower or any
Guarantor, Agent (irrespective of whether the principal of the Loans or any
Reimbursement Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, the Reimbursement Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders allowed
in such judicial proceeding; and

 

58



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent.
Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Agent to vote in respect of the
claim of any Lender in any such proceeding.

9.15 Collateral Matters.

(a) Each Lender hereby irrevocably authorizes and directs Agent to enter into
the Loan Documents relating to Collateral for the benefit of such Lender. Each
Lender hereby agrees, and each holder of any Note by the acceptance thereof will
be deemed to agree, that, except as otherwise set forth in Section 11.01, any
action taken by the Required Lenders, in accordance with the provisions of this
Agreement or the other Loan Documents, and the exercise by the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Agent is hereby authorized (but not obligated) on behalf of all of
the Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to, an Event of Default, to take any action with
respect to any Collateral or Collateral Documents related thereto which may be
necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to such loan Documents.

(b) Each Lender hereby irrevocably authorizes Agent, at its option and in its
discretion,

(i) to release any lien on any property granted to or held by Agent under any
Loan Document (A) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit, (B) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, (C) if approved, authorized or ratified in writing by
all Lenders, or (D) in connection with any foreclosure sale or other disposition
of Collateral after the occurrence of an Event of Default; and

 

59



--------------------------------------------------------------------------------

(ii) to subordinate any Lien on any property granted to or held by Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by this Agreement or any other Loan Document.

Upon request by Agent at any time, each Lender will confirm in writing Agent’s
authority to release or subordinate its interest in particular types or items of
Collateral pursuant to this Section 9.15(b).

(c) Subject to (b) above, Agent shall (and is hereby irrevocably authorized by
each Lender to), execute such documents as may be necessary to evidence the
release or subordination of the Liens granted to Agent for the benefit of Agent
and the Lenders herein or pursuant hereto upon the applicable Collateral;
provided that (i) Agent shall not be required to execute any such document on
terms which, in Agent’s opinion, would expose Agent to or create any liability
or entail any consequence other than the release or subordination of such Liens
without recourse or warranty and (ii) such release or subordination shall not in
any manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of Borrower or any Guarantor in respect of) all interests retained
by Borrower or any Guarantor, including the proceeds of the sale, all of which
shall continue to constitute part of the Collateral. In the event of any sale or
transfer of Collateral, or any foreclosure with respect to any of the
Collateral, Agent shall be authorized to deduct all expenses reasonably incurred
by Agent from the proceeds of any such sale, transfer or foreclosure.

(d) Agent shall have no obligation whatsoever to any Lender or any other Person
to assure that the Collateral exists or is owned by Borrower or any other Person
or is cared for, protected or insured or that the Liens granted to Agent herein
or in any of the Collateral Documents or pursuant hereto or thereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to Agent
in this Section 9.15 or in any of the Loan Documents as they relate to the
Collateral, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, Agent may act in any manner it may
deem appropriate, in its sole discretion, given Agent’s own interest in the
Collateral as one of the Lenders and that Agent shall have no duty or liability
whatsoever to the Lenders.

(e) The Lenders hereby appoint each other Lender as agent for the purpose of
perfecting the Lenders’ security interest in assets which, in accordance with
Article 9 of the UCC can be perfected only by possession. Should any Lender
(other than Agent) obtain possession of any such Collateral, such Lender shall
notify Agent thereof, and, promptly upon Agent’s request therefore shall deliver
such Collateral to Agent or in accordance with Agent’s instructions.

ARTICLE X. PAYMENT CONVENTIONS

10.01 Pro Rata Payments. Except as otherwise specified herein: (a) each payment
on account of the principal of and interest on Loans, the fees described in
Section 2.11(a) and (b), and the Reimbursement Obligations as to which the
Lenders have funded their respective Participations which remain outstanding,
shall be made to the Agent for the account of the

 

60



--------------------------------------------------------------------------------

Lenders pro rata based on their Applicable Revolving Commitment Percentages and
their Applicable Term Loan Commitment Percentages, and (b) the Agent will
promptly distribute to the Lenders in immediately available funds payments
received in fully collected, immediately available funds from the Borrower.

10.02 Intraday Funding. Without limiting the provisions of Section 10.03, unless
the Borrower or any Lender has notified the Agent not later than 10:00 a.m. of
the Business Day before the date any payment (including in the case of Lenders
any Loan) to be made by it is due, that it does not intend to remit such
payment, the Agent may, in its discretion, assume that each Borrower or the
Lender, as the case may be, has timely remitted such payment in the manner
required hereunder and may, in its discretion and in reliance thereon, make
available such payment (or portion thereof) to the Person entitled thereto as
otherwise provided herein. If such payment was not in fact remitted to the Agent
in the manner required hereunder, then:

(a) If the Borrower fails to make such payment, each Lender shall forthwith on
demand repay to the Agent the amount of such assumed payment made available to
such Lender, together with interest thereon in respect of each day from and
including the date such amount was made available by the Agent to such Lender to
the date such amount is repaid to the Agent at the Federal Funds Rate; and

(b) If any Lender failed to make such payment, the Agent shall be entitled to
recover such corresponding amount forthwith upon the Agent’s demand therefore,
the Agent promptly shall notify the Borrower, and the Borrower shall promptly
repay such corresponding amount to the Agent in immediately available funds upon
receipt of such demand. Agent also shall be entitled to recover interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to the Borrower to the date such
corresponding amount is recovered by the Agent, and (i) from such Lender at a
rate per annum equal to the daily Federal Funds Rate, or (ii) from the Borrower,
at a rate per annum equal to the interest rate applicable to the Loan which
includes such corresponding amount. Until the Agent shall recover such
corresponding amount together with interest thereon, such corresponding amount
shall constitute a deficiency advance within the meaning of Section 10.03.
Nothing herein shall be deemed to relieve any Lender from its obligations to
fulfill its commitments hereunder or to prejudice any rights which the Agent or
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

10.03 Deficiency Advances; Failure to Purchase Participations. No Lender shall
be responsible for any default of any other Lender in respect to such other
Lender’s obligation to make any Loan hereunder or to fund its purchase of any
Participation hereunder, nor shall the Revolving Loan Commitment, the Term Loan
Commitment or the Letter of Credit Commitment (as identified on Schedule 2.01)
of any Lender hereunder be increased as a result of such default of any other
Lender. Without limiting the generality of the foregoing or the provisions of
Section 10.02, in the event any Lender shall fail to advance funds to the
Borrower as herein provided, the Agent may, in its discretion, but shall not be
obligated to, advance under the applicable Note in its favor as a Lender all or
any portion of such amount or amounts (“deficiency advance”) and shall
thereafter be entitled to payments of principal of and interest on such
deficiency advance in the same manner and at the same interest rate or rates to
which such other Lender would have been entitled had it made such Loan; provided
that (a) such Defaulting

 

61



--------------------------------------------------------------------------------

Lender shall not be entitled to receive payments of principal, interest or fees
with respect to such deficiency advance until such deficiency advance (together
with interest thereon as provided in clause (b)) shall be made by such Lender,
and (b) upon payment to the Agent from such other Lender of the entire
outstanding amount of each deficiency advance, together with accrued and unpaid
interest thereon, from the most recent date or dates interest was paid to the
Agent by Borrowers on each Loan comprising the deficiency advance at the Federal
Funds Rate, then such payment shall be credited against the applicable Note of
the Agent in full payment of such deficiency advance and such Borrower shall be
deemed to have borrowed the amount of such deficiency advance from such other
Lender as of the most recent date or dates, as the case may be, upon which any
payments of interest were made by such Borrower thereon. In the event any Lender
shall fail to fund its purchase of a Participation after notice from the Issuing
Lender, such Lender shall pay to the Issuing Lender such amount on demand,
together with interest at the Federal Funds Rate on the amount so due from the
date of such notice to the date such purchase price is received by the Issuing
Lender.

ARTICLE XI. MISCELLANEOUS

11.01 Amendments and Waivers. No modification, amendment or waiver of any
provision of any of the Loan Documents, including, without limitation, this
Agreement, and no consent to any departure therefrom by the Borrower, shall in
any event be effective unless the same shall be in writing and signed by Agent
on behalf of the Required Lenders or by the Required Lenders, and then such
waiver, amendment, modification or consent shall be effective only in the
specific instance and for the purpose for which given; provided, however, that
no such modification, amendment, waiver or consent shall, without the written
consent of all the Lenders (other than any Defaulting Lenders): (i) increase or
decrease the Commitment of a Lender, (ii) extend the Termination Date,
(iii) alter the stated maturity or principal amount of any Loan, the
amortization schedule for any Loan, or the rate of interest payable on any Loan,
the expiry date of any Letter of Credit or the maturity or amount of any other
payment required to be made under this Agreement, (iv) release any portion of
any collateral security which may be granted to the Agent for the pro rata
benefit of the Lenders for the Obligations except in connection with the
disposition of assets as allowed by Section 7.02(g) above, or (v) amend, modify
or waive the definition of Required Lenders; provided, further, that no
amendment, consent, modification or waiver shall affect the rights or duties of
the Agent under any of the Loan Documents, unless in writing and signed by the
Agent in addition to the Lenders required hereinabove to take such action. No
failure on the part of the Agent or any Lender to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof or preclude
any other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law. The Agent shall furnish to the Lenders a copy of any written
request from the Borrower for any amendment, waiver or consent, together with
any amendment to this Agreement.

11.02 Notices.

(a) General. All notices, requests, consents and other communications hereunder
shall be in writing and shall be hand delivered or sent by certified or
registered mail or courier service to the Borrower, the Agent, or the Lenders at
the “Address for Notices” set forth on the signature pages hereof; or to such
other address as may be designated by the Borrower,

 

62



--------------------------------------------------------------------------------

the Agent, or the Lenders by written notice to each other. All notices,
requests, consents and other communications shall be deemed to have been given
when received if hand delivered, if mailed by certified or registered mail,
postage prepaid, on the third (3rd) day after such mailing, or if deposited with
an expedited courier service such as “Federal Express”, on the Business Day
following such deposit, in all cases, addressed to the respective address set
forth on the signature pages hereof or as may otherwise be designated in
accordance herewith.

(b) Notices of Termination or Prepayment. Notices by the Borrower to the Agent
with respect to terminations or reductions of the Commitment pursuant to
Section 2.07, and notices of prepayment pursuant to Section 2.05 shall be
irrevocable and binding on the Borrower.

11.03 No Waiver By Conduct; Remedies Cumulative. No course of dealing on the
part of the Agent or the Lenders, nor any delay or failure on the part of the
Agent or the Lenders in exercising any right, power or privilege hereunder or
under any other Loan Document shall operate as a waiver of such right, power or
privilege or otherwise prejudice the Agent’s or the Lenders’ rights and remedies
hereunder or under any other Loan Document; nor shall any single or partial
exercise thereof preclude any further exercise thereof or the exercise of any
other right, power or privilege. No right or remedy conferred upon or reserved
to the Agent or the Lenders under this Agreement or under any other Loan
Document, is intended to be exclusive of any other right or remedy, and every
right and remedy shall be cumulative and in addition to every other right or
remedy granted thereunder or now or hereafter existing under any applicable law.
Every right and remedy granted by this Agreement or under any other Loan
Document or by applicable law to the Agent or the Lenders may be exercised from
time to time and as often as may be deemed expedient by the Agent or the
Lenders.

11.04 Reliance on and Survival of Various Provisions. All terms, covenants,
agreements, representations and warranties of the Borrower made herein or in any
certificate, report, financial statement or other document furnished by the
Borrower in connection with this Agreement or any other Loan Document shall be
deemed to have been relied upon by the Agent and the Lenders, notwithstanding
any investigation heretofore or hereafter made by the Agent or the Lenders, and
those covenants and agreements of the Borrower set forth in Section 11.05 shall
survive the repayment in full of the Obligations and the termination of the
Commitments.

11.05 Expenses; Indemnification. The Borrower agrees to pay, or reimburse the
Agent for the payment of, on demand, (a) the reasonable fees and expenses of
outside counsel to the Agent in connection with the preparation, execution,
delivery and administration of this Agreement and the consummation of the
transactions contemplated hereby, and in connection with advising the Agent as
to their rights and responsibilities with respect thereto, and in connection
with any amendments, waivers or consents in connection therewith, and (b) all
stamp and other taxes and fees payable or determined to be payable in connection
with the execution, delivery, filing or recording of this Agreement, the Notes
and the other Loan Documents and the consummation of the transactions
contemplated hereby, and any and all liabilities with respect to or resulting
from any delay in paying or omitting to pay such taxes or fees, and (c) all
reasonable costs and expenses of the Agent and the Lenders (including reasonable
fees and expenses of counsel and whether incurred through negotiations, legal
proceedings or otherwise) in connection with any Default or Event of Default or
the enforcement of, or the exercise or

 

63



--------------------------------------------------------------------------------

preservation of any rights under, this Agreement or any other Loan Document or
in connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement. The Borrower further agrees to indemnify the
Agent and the Lenders for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever (including reasonable attorneys’ fees) which may be
imposed on, incurred by or asserted against the Agent or the Lenders in any way
relating to or arising out of their duties under this Agreement or any other
Loan Documents or the transactions contemplated hereby (excluding, unless a
Default or an Event of Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of their duties
hereunder); provided however, that the Borrower shall not be liable for any of
the foregoing to the extent they arise from the gross negligence or willful
misconduct of the Agent or the Lenders. Borrower and its Subsidiaries, taken as
a whole, will not be obligated under this Section 11.05 or any indemnification
provision of any Guaranty or Subsidiary Security Agreement or any other
agreement delivered by Borrower or a Subsidiary pursuant to this Agreement for
(i) more than one firm of attorneys (together with local counsel from other
firms, if reasonably necessary) representing Agent and all Lenders on any matter
for which indemnification is sought, or (ii) any disputes or claims between the
Agent and any one or more of the Lenders or between any Lender with one or more
other Lenders.

11.06 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, that the Borrower may not assign their rights or obligations
hereunder or under the Notes and the Lenders shall not be obligated to make any
Loan hereunder to any person other than the Borrower.

11.07 Assignments and Participations.

(a) Permitted Assignments. At any time after the Closing Date, any Lender may
assign to one or more banks or financial institutions all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Notes payable to it), provided that the terms of assignment satisfy the
following requirements (the “Assignment and Acceptance”):

(i) The Agent shall have accepted the assignment and the Borrower shall have
consented to the assignment, which acceptance and consent shall not be
unreasonably withheld.

(ii) Each such assignment shall be of a constant, and not a varying, percentage
of all of the assigning Lender’s rights and obligations under this Agreement.

(iii) For each assignment involving the issuance and transfer of Notes, the
assigning Lender, the assignee thereunder, Borrower and Agent shall execute an
Assignment and Acceptance in the form attached hereto as Exhibit G.

(iv) The minimum Commitment which shall be assigned (which shall include the
applicable portion of the assigning Lender’s Commitment) is $5,000,000 or such
lesser amount which constitutes such Lender’s entire Commitment; provided,
however, that no such minimum shall apply between a Lender and its Affiliates.

 

64



--------------------------------------------------------------------------------

(v) The assignee shall have an office located in the United States.

(b) Consequences and Effect of Assignments.

(i) From and after the effective date specified in any Assignment and
Acceptance, the assignee shall be deemed and treated as a party to this
Agreement and, to the extent that rights and obligations hereunder and under the
Notes held by the assignor have been assigned or negotiated to the assignee
pursuant to such Assignment and Acceptance, to have the rights and obligations
of a Lender hereunder as fully as if such assignee had been named as a Lender in
this Agreement and of a holder of such Notes, and the assignor shall, to the
extent that rights and obligations hereunder or under such Notes have been
assigned or negotiated by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its future obligations under this
Agreement.

(ii) By executing and delivering an Assignment and Acceptance, the assignor
thereunder and the assignee confirm to and agree with each other and the other
parties hereto as follows: (i) the assignment made under such Assignment and
Acceptance is made under such Assignment and Acceptance without recourse;
(ii) such assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of their Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements of Borrower, and such other Loan
Documents and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
Agent, such assignor, or any other Lender, and based on such documents and
information as it deems appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto; and (vi) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement are required to be performed by it as a Lender and a
holder of a Note.

(c) No Further Assignment; Assignment Fee. No assignee shall have the right to
further assign its rights and obligations pursuant to Section 11.07(a). Any
Lender which makes an assignment shall pay to the Agent a one-time
administrative fee of $3,500, which shall not be reimbursed by Borrower.

(d) Agent to Retain Copies of Assignments and Acceptances. Agent shall maintain
a copy of each Assignment and Acceptance delivered to and accepted by it.

 

65



--------------------------------------------------------------------------------

(e) Notice to Borrower of Assignment. Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and the other parties thereto as
aforesaid, if Agent accepts the assignment contemplated thereby, Agent shall
give prompt notice thereof to Borrower. If the Borrower consents to the
assignment contemplated thereby, which consent shall not be unreasonable
withheld, Borrower shall execute and deliver replacement Notes to the assignor
and assignee as requested by Agent and necessary to give effect to the
assignment. Upon its receipt of such Notes, assignor shall mark its old Note
paid or cancelled and shall return the same to the Borrower.

(f) Sale of Participations. Each Lender may, at its own cost, sell
participations to one or more banks or other entities as to all or a portion of
its rights and obligations under this Agreement provided that the terms of sale
satisfy the following requirements:

(i) Such Lender’s obligations under this Agreement shall remain unchanged.

(ii) Such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations.

(iii) Such Lender shall remain the holder of any Notes issued to it for the
purpose of this Agreement.

(iv) Such participations shall be in a minimum amount of $5,000,00; provided,
however, that no such minimum amount shall apply between any Lender and its
Affiliates.

(v) Borrower, Agent, and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and with regard to Loans and payments to be
made under this Agreement. Participation agreements between a Lender and its
participants may, however, provide that such Lender will obtain the approval of
such participant prior to such Lender agreeing to any amendment or waiver of any
provisions of this Agreement which would require the consent of all of the
Lenders under Section 11.01 of this Agreement.

The sale of any such participations which require Borrower to file a
registration statement with the Securities Exchange Commission or under the
securities laws of any state shall not be permitted.

(g) Assignments to Affiliates. Notwithstanding anything in Section 11.07 to the
contrary, any Lender may assign all or any portion of its interest in the Loans
to its Affiliate without the acceptance or consent of Agent or Borrower and
without payment of any fees.

11.08 Disclosure of Information. The Borrower authorizes the Agent and the
Lenders to disclose to any participant or assignee of the Lenders consented to
by the Borrower as provided in Section 11.07 or to any successor of any Lender
(each, a “Transferee”) and any prospective Transferee any and all financial and
other information in the Agent’s or the Lenders’ possession

 

66



--------------------------------------------------------------------------------

concerning the Borrower which has been delivered to the Agent or the Lenders by
the Borrower pursuant to this Agreement or the other Loan Documents or which has
been received by the Agent or the Lenders in connection with its credit
evaluation of the Borrower prior to entering into this Agreement. All such
information given to a Transferee shall be treated by such Transferee as
confidential and shall not be disclosed by such Transferee to any third party or
used for any purpose other than to evaluate the Borrower.

11.09 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart. Any party to this Agreement may execute the same
and return the executed page(s) to Agent by facsimile transmission, and said
facsimile signature shall be binding on and enforceable against such party in
the same manner as if said signature were an original. Any party executing this
Agreement by facsimile shall promptly thereafter provide Agent with original
signature pages.

11.10 Governing Law.

(a) General. This Agreement is a contract made under, and shall be governed by
and construed in accordance with, the laws of the State of Kansas applicable to
contracts made and to be performed entirely within such State and without giving
effect to choice of law principles of such State. The Borrower further agrees
that any legal action or proceeding with respect to this Agreement or any other
Loan Document or the transactions contemplated hereby may be brought in any
state court of the State of Kansas sitting in Johnson County, Kansas or in any
federal court of the United States of America sitting in the Eastern District of
Kansas, and the Borrower hereby submits to and accepts generally and
unconditionally the jurisdiction of those courts with respect to its person and
property.

(b) Suit in Other Jurisdictions. Nothing in Section 11.10(a) shall affect the
right of the Agent or the Lenders to serve legal process in any other manner
permitted by law or affect the right of the Agent or the Lenders to bring any
action or proceeding against the Borrower or its property in the courts of any
other jurisdictions.

(c) Immunity. To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any service of process (whether
from service or notice, or otherwise) with respect to itself or its property,
the Borrower hereby irrevocably waives such immunity in respect of its
obligations under this Agreement, the Notes and the other Loan Documents.

11.11 Table of Contents and Headings. The table of contents and the headings of
the various Articles, Sections and paragraphs hereof are for the convenience of
reference only and shall in no way modify any of the terms or provisions hereof.

11.12 Construction of Certain Provisions. If any provision of this Agreement
refers to any action to be taken by any person, or which such person is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such person, whether or not expressly
specified in such provision.

 

67



--------------------------------------------------------------------------------

11.13 Integration and Severability. This Agreement and the other Loan Documents
embody the entire agreement and understanding between the Borrower, the Agent
and the Lenders, and supersede all prior agreements and understandings relating
to the subject matter hereof. In case any one or more of the obligations of the
Borrower under this Agreement or any other Loan Document shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining obligations of the Borrower shall not in any way
be affected or impaired thereby, and such invalidity, illegality or
unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of the obligations of the Borrower under this Agreement or any
other Loan Document in any other jurisdiction.

11.14 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any such covenant, the fact that it would be permitted by an exception to, or
would be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default or an Event of Default or any event or condition
which with notice or lapse of time, or both, could become such a Default or an
Event of Default if such action is taken or such condition exists.

11.15 Interest Rate Limitation. Notwithstanding any provisions of this Agreement
or any other Loan Document, in no event shall the amount of interest paid or
agreed to be paid by the Borrower exceeds an amount computed at the highest rate
of interest permissible under applicable law. If, from any circumstances
whatsoever, fulfillment of any provision of this Agreement or any other Loan
Document at the time performance of such provision shall be due, shall involve
exceeding the interest rate limitation validly prescribed by law which a court
of competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligations to be fulfilled shall be reduced to an amount computed at the
highest rate of interest permissible under applicable law, and if for any reason
whatsoever the Lenders shall ever receive as interest an amount which would be
deemed unlawful under such applicable law such interest shall be automatically
applied to the payment of principal of the Loans outstanding hereunder (whether
or not then due and payable) and not to the payment of interest, or shall be
refunded to the Borrower if such principal and all other Obligations of the
Borrower to the Lenders have been paid in full.

11.16 Limitation of Liability. Neither the Agent, the Lenders nor any of their
Affiliates, directors, officers, agents, attorneys or employees shall be liable
to the Borrower or any of the Borrower’s Affiliates for any action taken, or
omitted to be taken, by it or them or any of them under this Agreement or any
other Loan Document or in connection herewith or therewith, except that no
person shall be relieved of any liability imposed by law for gross negligence or
willful misconduct. No claim may be made by the Borrower or any of the
Borrower’s Affiliates against the Agent, the Lenders, or any of their
Affiliates, directors, officers, agents, attorneys or employees, for any
special, indirect or consequential damages in respect of any breach or wrongful
conduct (whether the claim is based on contract or tort or duty imposed by law)
arising out of or related to this Agreement or any other Loan Document, or the
transactions contemplated hereby or thereby, or any act, omission or event
occurring in connection herewith or therewith, other than reasonable attorneys’
fees and costs incurred in connection with the enforcement by the Borrower or
any of the Borrower’s Affiliates of their rights under this Agreement. The
Borrower, on its own behalf and on behalf of its Affiliates, hereby waives,
releases and agrees not to sue upon any claim for any such damages, other than
reasonable attorneys’ fees and costs as aforesaid, whether or not accrued, and
whether or not known or suspected to exist in their favor.

 

68



--------------------------------------------------------------------------------

11.17 Electronic Communication. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received by the intended recipient at its e-mail address as described
in the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

11.18 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“Act”)), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Agent, as applicable, to identify
Borrower in accordance with the Act.

11.19 WAIVER OF JURY TRIAL. THE AGENT, THE LENDERS AND THE BORROWER, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE NOTES OR
ANY OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF THEM. NEITHER THE AGENT, THE LENDERS NOR THE BORROWER
SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN
WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE
BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE AGENT, THE BANKS OR THE
BORROWER EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL OF THEM.

 

69



--------------------------------------------------------------------------------

11.20 NO ORAL AGREEMENTS. THIS IS THE FINAL EXPRESSION OF THE AMENDED AND
RESTATED CREDIT AGREEMENT BETWEEN THE BORROWER, THE AGENT AND THE LENDERS AND
SUCH WRITTEN AMENDED AND RESTATED CREDIT AGREEMENT MAY NOT BE CONTRADICTED BY
EVIDENCE OF ANY PRIOR ORAL AGREEMENT OR OF A CONTEMPORANEOUS ORAL AMENDED AND
RESTATED CREDIT AGREEMENT BETWEEN THE BORROWER, THE AGENT AND LENDERS.

ANY ADDITIONAL NON-STANDARD TERMS OF THE AMENDED AND RESTATED CREDIT AGREEMENT
AND THE REDUCTION TO WRITING OF ANY PREVIOUS ORAL CREDIT AGREEMENT BETWEEN THE
BORROWER, THE AGENT AND LENDERS IS SET FORTH IN THE SPACE BELOW:

NONE

BORROWER, THE AGENT AND LENDERS AFFIRM THAT NO UNWRITTEN ORAL AMENDED AND
RESTATED CREDIT AGREEMENT BETWEEN THEM EXISTS.

 

Please initial

 

 

 

 

 

 

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of this 7th day of December, 2007, which shall be the date inserted
by the Agent when the Agent has received counterparts of this Agreement executed
by each of the parties hereto, notwithstanding the date first above written or
the date this Agreement is executed by any of the parties hereto on the
following signature pages.

 

     BORROWER: Address for Notices:      QC HOLDINGS, INC.,      a Kansas
corporation

9401 Indian Creek Parkway,

Suite 1500

       Overland Park, KS 66210      By:  

/s/ Douglas E. Nickerson

Attn: Chief Financial Officer        Douglas E. Nickerson Telephone:
(913) 234-5100        Chief Financial Officer Telecopy: (913) 234-5500       

 

S-1



--------------------------------------------------------------------------------

     AGENT: Address for Notice:      U.S. BANK NATIONAL ASSOCIATION        7th &
Washington      By:  

/s/ Karen D. Myers

One U.S. Bank Plaza        Karen D. Myers St. Louis, Missouri 63101       
Senior Vice President Attention: Leveraged Finance Group        Telephone:
(314) 418-8014        Telecopy: (314) 418-1963       

 

S-2



--------------------------------------------------------------------------------

     LENDERS:      U.S. BANK NATIONAL ASSOCIATION        7th & Washington     
By:  

/s/ Karen D. Myers

One U.S. Bank Plaza        Karen D. Myers St. Louis, Missouri 63101       
Senior Vice President Attention: Leveraged Finance Group        Telephone:
(314) 418-8014        Telecopy: (314) 418-1963       

 

S-3